Exhibit 10.1

EXECUTION VERSION

 

 

$150,000,000

CREDIT AGREEMENT

among

ACA CAPITAL HOLDINGS, INC.

as Borrower,

The Several Lenders from Time to Time Parties Hereto,

J.P. MORGAN SECURITIES INC., as Arranger and

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

Dated as of April 26, 2007

 


--------------------------------------------------------------------------------


Table of Contents

 

 

 

Page

 

 

 

 

 

ARTICLE I

 

Definitions

 

SECTION 1.01.

 

Defined Terms

 

1

SECTION 1.02.

 

Classification of Loans and Borrowings

 

17

SECTION 1.03.

 

Terms Generally

 

17

SECTION 1.04.

 

Accounting Terms; Changes in GAAP

 

18

 

 

 

 

 

ARTICLE II

 

 

 

 

 

The Credits

 

 

 

 

 

SECTION 2.01.

 

Commitments

 

18

SECTION 2.02.

 

Loans and Borrowings

 

18

SECTION 2.03.

 

Requests for Revolving Borrowings

 

20

SECTION 2.04.

 

Competitive Bid Procedure

 

21

SECTION 2.05.

 

Swingline Loans

 

23

SECTION 2.06.

 

Letters of Credit

 

24

SECTION 2.07.

 

Funding of Borrowings

 

28

SECTION 2.08.

 

Interest Elections

 

28

SECTION 2.09.

 

Termination and Reduction of Commitments

 

29

SECTION 2.10.

 

Repayment of Loans; Evidence of Debt

 

30

SECTION 2.11.

 

Prepayment of Loans

 

31

SECTION 2.12.

 

Fees

 

31

SECTION 2.13.

 

Interest

 

33

SECTION 2.14.

 

Alternate Rate of Interest

 

33

SECTION 2.15.

 

Increased Costs

 

34

SECTION 2.16.

 

Break Funding Payments

 

35

SECTION 2.17.

 

Taxes

 

36

SECTION 2.18.

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

 

37

SECTION 2.19.

 

Mitigation Obligations; Replacement of Lenders

 

39

 

 

 

 

 

ARTICLE III

 

 

 

 

 

Representations and Warranties

 

 

 

 

 

SECTION 3.01.

 

Organization; Powers

 

40

SECTION 3.02.

 

Authorization; Enforceability

 

40

 

i


--------------------------------------------------------------------------------


 

SECTION 3.03.

 

Governmental Approvals; No Conflicts

 

40

SECTION 3.04.

 

Federal Regulations

 

40

SECTION 3.05.

 

Financial Condition; No Material Adverse Change

 

41

SECTION 3.06.

 

Properties

 

41

SECTION 3.07.

 

Litigation and Environmental Matters

 

41

SECTION 3.08.

 

Compliance with Laws and Agreements

 

41

SECTION 3.09.

 

Significant Subsidiaries

 

42

SECTION 3.10.

 

Investment and Holding Company Status, Other Regulations

 

42

SECTION 3.11.

 

Taxes

 

42

SECTION 3.12.

 

ERISA

 

42

SECTION 3.13.

 

Use of Proceeds and Letters of Credit

 

42

SECTION 3.14.

 

No Default

 

42

SECTION 3.15.

 

Disclosure

 

42

SECTION 3.16.

 

Insurance Licenses

 

43

 

 

 

 

 

ARTICLE IV

 

 

 

 

 

Conditions

 

 

 

 

 

SECTION 4.01.

 

Effective Date

 

43

SECTION 4.02.

 

Each Credit Event

 

44

 

 

 

 

 

ARTICLE V

 

 

 

 

 

Affirmative Covenants

 

 

 

 

 

SECTION 5.01.

 

Financial Statements; Ratings Change and Other Information

 

45

SECTION 5.02.

 

Notices of Material Events

 

47

SECTION 5.03.

 

Existence; Conduct of Business

 

47

SECTION 5.04.

 

Payment of Obligations

 

47

SECTION 5.05.

 

Maintenance of Properties; Insurance

 

48

SECTION 5.06.

 

Books and Records; Inspection Rights

 

48

SECTION 5.07.

 

Compliance with Laws

 

48

SECTION 5.08.

 

Compliance with Investment Guidelines

 

48

SECTION 5.09.

 

Financial Strength Rating

 

48

 

 

 

 

 

ARTICLE VI

 

 

 

 

 

Negative Covenants

 

SECTION 6.01.

 

Indebtedness

 

49

SECTION 6.02.

 

Liens

 

50

 

ii


--------------------------------------------------------------------------------


 

SECTION 6.03.

 

Fundamental Changes; Sales of Assets

 

52

SECTION 6.04.

 

Restricted Payments

 

53

SECTION 6.05.

 

Transactions with Affiliates

 

53

SECTION 6.06.

 

Financial Covenants

 

54

SECTION 6.07.

 

Fiscal Year

 

54

 

 

 

 

 

ARTICLE VII

 

Events of Default

 

ARTICLE VIII

 

The Administrative Agent

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.

 

Notices

 

58

SECTION 9.02.

 

Waivers; Amendments

 

59

SECTION 9.03.

 

Expenses; Indemnity; Damage Waiver

 

60

SECTION 9.04.

 

Successors and Assigns

 

61

SECTION 9.05.

 

Survival

 

64

SECTION 9.06.

 

Counterparts; Integration; Effectiveness

 

65

SECTION 9.07.

 

Severability

 

65

SECTION 9.08.

 

Right of Setoff

 

65

SECTION 9.09.

 

Governing Law; Jurisdiction; Consent to Service of Process

 

65

SECTION 9.10.

 

WAIVER OF JURY TRIAL

 

66

SECTION 9.11.

 

Headings

 

66

SECTION 9.12.

 

Confidentiality

 

66

SECTION 9.13.

 

USA Patriot Act

 

67

 

iii


--------------------------------------------------------------------------------


SCHEDULES:

 

Schedule 2.01 — Commitments
Schedule 3.07 — Disclosed Matters
Schedule 3.09 — Significant Subsidiaries
Schedule 6.01 — Existing Indebtedness
Schedule 6.02 — Existing Liens

EXHIBITS:

Exhibit A — Form of Assignment and Assumption
Exhibit B — Form of Opinion of Borrower’s Counsel
Exhibit C — Form of New Lender Supplement
Exhibit D — Form of Section 2.17(e) Certificate

iv


--------------------------------------------------------------------------------


CREDIT AGREEMENT (this “Agreement”), dated as of April 26, 2007 among ACA
CAPITAL HOLDINGS, INC., a Delaware corporation (the “Borrower”), the several
banks and other financial institutions or entities from time to time parties to
this Agreement (the “Lenders”), JPMORGAN SECURITIES INC., (the “Arranger”), and
JPMORGAN CHASE BANK, N.A. (“JPM”), as administrative agent.

The parties hereto agree as follows:


ARTICLE I

DEFINITIONS

SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Adjusted Statutory Capital” means, with respect to any incurrence of the
Contingent Obligations, a sum of (x) the Statutory Capital as of the end of the
fiscal quarter immediately preceding such incurrence, plus (y) the amount of the
Contingent Capital Facility immediately prior to such incurrence.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. For
clarification purposes, any collateralized debt obligation entity or any
“bankruptcy-remote” entity whose assets are managed by the Borrower or an
Affiliate of Borrower shall not be deemed an Affiliate for purposes of this
Agreement, irrespective of whether or not Borrower owns any equity in any such
entity.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%.  Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.


--------------------------------------------------------------------------------


“Applicable Facility Fee” means, for any day, with respect to the facility fees
payable hereunder, the applicable facility fee rate per annum set forth below
under the caption “Facility Fee Rate” corresponding to the Leverage Ratio as of
the most recent Calculation Date:

Leverage Ratio

 

Facility Fee Rate

 

> 15%

 

 

0.150

%

> 10% to < 15%

 

 

0.100

%

< 10%

 

 

0.080

%

 

The “Applicable Facility Fee Rate” shall be determined and adjusted quarterly on
the date (each a “Calculation Date”) by which the Borrower is required to
provide the consolidated financial information required by Section 5.01(a) or
(b); provided, however, that the initial Applicable Facility Fee Rate shall be
based on the pricing level referred to in the second row of the table above and
shall remain at such pricing level until the first Calculation Date occurring
after the end of the first full fiscal quarter of the Borrower subsequent to the
Closing Date and, thereafter, the Applicable Facility Fee Rate shall be based on
the pricing level (as shown above) corresponding to the Leverage Ratio as of the
last day of the most recently ended fiscal quarter or year of the Borrower
preceding the applicable Calculation Date; and provided, further, that if the
Borrower does not provide the consolidated financial information required by
Section 5.01(a) or (b) in a timely manner, the Applicable Facility Fee Rate
shall be calculated based on the highest Leverage Ratio in the table above until
the provision thereof.

“Applicable Insurance Regulatory Authority” means, when used with respect to any
Regulated Insurance Company, the insurance department or similar administrative
author­ity or agency located in (x) each state or other jurisdiction in which
such Regulated Insurance Company is domiciled or (y) to the extent asserting
regulatory jurisdiction over such Regulated Insurance Company, the insur­ance
department, authority or agency in each state in which such Regulated Insurance
Company is licensed, and shall include any Federal or other insurance regulatory
department, authority or agency that may be created and that asserts regulatory
jurisdiction over such Regulated Insurance Company.

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, as the case may be, the applicable margin per annum set forth
below under the caption “Applicable Margin for Eurodollar Loans” or “Applicable
Margin for ABR Loans”, as the case may be, corresponding to the Leverage Ratio
as of the most recent Calculation Date:

Leverage 
Ratio

 

Applicable 
Margin for 
Eurodollar 
Loans

 

Applicable 
Margin for 
ABR Loans

 

> 15%

 

 

0.475

%

0

%

> 10% to < 15%

 

 

0.400

%

0

%

< 10%

 

 

0.320

%

0

%

 

2


--------------------------------------------------------------------------------


The Applicable Margin shall be determined and adjusted quarterly on the
Calculation Date; provided, however, that the initial Applicable Margin shall be
based on the pricing level referred to in the second row of the table above and
shall remain at such pricing level until the first Calculation Date occurring
after the end of the first full fiscal quarter of the Borrower subsequent to the
Closing Date and, thereafter, the Applicable Margin shall be based on the
pricing level (as shown above) corresponding to the Leverage Ratio as of the
last day of the most recently ended fiscal quarter or year of the Borrower
preceding the applicable Calculation Date and provided, further, that if the
Borrower does not provide the consolidated financial information required by
Section 5.01(a) or (b) in a timely manner, the Applicable Margin shall be
calculated based on the highest Leverage Ratio in the table above until the
provision thereof.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment.  If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assessment Rate” means, for any day, the annual assessment rate in effect on
such day that is payable by a member of the Bank Insurance Fund classified as
“well-capitalized” and within supervisory subgroup “B” (or a comparable
successor risk classification) within the meaning of 12 C.F.R. Part 327 (or any
successor provision) to the Federal Deposit Insurance Corporation for insurance
by such Corporation of time deposits made in dollars at the offices of such
member in the United States; provided that if, as a result of any change in any
law, rule or regulation, it is no longer possible to determine the Assessment
Rate as aforesaid, then the Assessment Rate shall be such annual rate as shall
be determined by the Administrative Agent to be representative of the cost of
such insurance to the Lenders.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Termination Date and the date of termination of
the Commitments.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means ACA Capital Holdings, Inc., a Delaware corporation.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Competitive Loan or group of
Competitive Loans of the same Type

3


--------------------------------------------------------------------------------


made on the same date and as to which a single Interest Period is in effect or
(c) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Calculation Date” is defined in the definition of “Applicable Facility Fee”.

“Capital” means, as of any date of determination, the sum of Debt and Net Worth
on such date.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Change in Control” means (a) occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Borrower by Persons who were
neither (i) nominated by the board of directors of the Borrower or the Permitted
Holders nor (ii) appointed by directors so nominated or the Permitted Holders or
(b) if any Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under
the Securities Exchange Act of 1934, as in effect on the Effective Date), other
than any combination of the Permitted Holders, shall have acquired beneficial
ownership of 35% or more on a fully diluted basis of the voting or economic
interest in the Borrower’s capital stock and the Permitted Holders shall own,
directly or indirectly, less than such Person or “group” on a fully diluted
basis of the economic and voting interest in Borrower’s capital stock.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

4


--------------------------------------------------------------------------------


“Change in Tax Law” means the enactment, promulgation, execution or ratification
of, or any change in or amendment to, any law (including the Code), treaty,
regulation or rule (or in the official application or interpretation of any law,
treaty, regulation or rule, including a holding, judgment or order by a court of
competent jurisdiction) relating to United States income taxation by a
Governmental Authority.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Competitive
Loans or Swingline Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09 and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 2.02(g) and Section 9.04.  The initial amount of each
Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable.  The initial aggregate amount of the Lenders’ Commitments is
$150,000,000.

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with Section 2.04.

“Competitive Loan” means a Loan made pursuant to Section 2.04.

“Consolidated Net Income” for any period, the consolidated net income (or loss)
of the Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of the
Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Borrower) in which the Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Borrower or such Subsidiary in the form of dividends or similar
distributions, (c) the undistributed earnings of any Subsidiary of the Borrower
to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary, (d) non-recurring extraordinary items, (e)
the cumulative effect of a change in accounting principles, (f) unrealized gains
or losses on derivative instruments, (g) realized gains or losses on
non-collateralized debt obligation investments, and (h) the portion of interest
expense related to the principal payments on borrowings financed with
derivatives.

5


--------------------------------------------------------------------------------


“Contingent Capital Facility” means one or more facilities issued by the
Contingent Capital Facility Trust, which are non-recourse (other than through
the Contingent Obligations, if applicable) to the Borrower or any of its
Subsidiaries and the proceeds of which are contributed to and are held by the
Contingent Capital Facility Trust to finance Contingent Obligations.

“Contingent Capital Facility Trust” means a statutory business trust, of which
the Borrower or one or more of its Subsidiaries is a beneficiary, formed for the
purpose of and that is engaged only in one or more Contingent Capital Facilities
and other activities reasonably related thereto.

“Contingent Obligations” means long-term obligations of a Subsidiary in the form
of surplus notes or perpetual preferred stock issued or puttable from time to
time by such Subsidiary to the Contingent Capital Facility Trust.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

“Debt” means at any date, the aggregate principal amount, without duplication,
of all Indebtedness of the Borrower and its Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP, excluding (i)
obligations of a Regulated Insurance Company under insurance policies in the
nature of financial guarantees and financial guarantees, in each case from time
to time issued in the ordinary course of such Regulated Insurance Company’s
business, (ii) Indebtedness of any Subsidiary issued in connection with, or
Indebtedness of any Subsidiary issued to refinance Indebtedness issued in
connection with, the purchases of equity in connection with, and the warehousing
of assets for, collateralized debt obligation transactions structured by and
managed by any Subsidiary in the ordinary course of such entity’s business,
provided that any such Indebtedness is not the subject of a Guarantee by the
Borrower or any Subsidiary directly or indirectly owning Capital Stock of any
Regulated Insurance Company and (iii) any Indebtedness of any special purpose
vehicle created for the purpose of issuing a collateralized debt obligation or
entering into credit default swaps which is consolidated with the Borrower or
any of its Subsidiaries.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Disclosed Matters” means the matters that are disclosed on Schedule 3.07 or in
the public filings of the Borrower with the SEC prior to the date hereof.

“dollars” or “$” refers to lawful money of the United States of America.

6


--------------------------------------------------------------------------------


“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating to the
environment, preservation or reclamation of natural resources, the management,
release or threatened release of any Hazardous Material or to health and safety
matters.

“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
of the Borrower or any Subsidiary resulting from or based upon (a) violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract or agreement pursuant to
which liability is assumed or imposed with respect to any of the foregoing.

“Equity Interests “ means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived, (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan,
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan or (f) the incurrence by
the Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate (or, in the case of a
Competitive Loan, the LIBO Rate).

“Event of Default” has the meaning assigned to such term in Article VII.

7


--------------------------------------------------------------------------------


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) any Taxes (other than
Other Taxes) imposed, deducted or withheld by reason of any present or former
connection between the Administrative Agent or such Lender or the Issuing Bank
or other recipient (as the case may be) and the jurisdiction imposing such Taxes
(other than solely on account of the execution and performance of, the
enforcement of any right under or the receipt of any payment under, this
Agreement or any of the other Loan Documents), (b) any branch profits taxes
imposed by the United States of America or any similar tax imposed by any other
jurisdiction under the laws of which the Administrative Agent or such Lender or
the Issuing Bank or other recipient (as the case may be) is organized or
resident, in which the Administrative Agent or such Lender or the Issuing Bank
or other recipient (as the case may be) has an office or with which the
Administrative Agent or such Lender or the Issuing Bank or other recipient (as
the case may be) has any other connection (other than solely on account of the
execution and performance of, the enforcement of any right under or the receipt
of any payment under, this Agreement or any of the other Loan Documents) and (c)
in the case of a Foreign Lender (other than an assignee pursuant to a request by
the Borrower under Section 2.19(b)), any Tax imposed, deducted or withheld on or
from amounts payable to such Foreign Lender (i) as of the time such Foreign
Lender becomes a party to this Agreement or designates a new lending office
(including, for the avoidance of doubt, the designation of a new lending office
by a Lender that was an assignee pursuant to a request by Borrower under Section
2.19) except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or assignment,
if any), to receive additional amounts from the Borrower with respect to such
Tax pursuant to Section 2.17(a) or (ii) that is attributable to such Foreign
Lender’s failure, inability or ineligibility at any time during which such
Foreign Lender is a party to this Agreement to deliver the Internal Revenue
Service forms and the Section 2.17(e) Certificate (as applicable) described in
Section 2.17(e) certifying that such Foreign Lender is entitled to a reduced
rate or complete exemption from United States withholding taxation with respect
to all payments to be made to it under the Loans Documents, except to the extent
such Foreign Lender’s failure is due to a Change in Tax Law occurring after the
date on which such Foreign Lender became a party to this Agreement or the date
(if any) on which such Foreign Lender designated a new lending office.

“Existing Credit Agreement” means the Credit Agreement, dated as of May 1, 2006,
among the Borrower, the lenders from time to time party thereto, J.P. Morgan
Securities Inc., as arranger, and JPMorgan Chase Bank, N.A., as administrative
agent.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

8


--------------------------------------------------------------------------------


“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurodollar Competitive Loan), the fixed rate of interest per annum specified by
the Lender making such Competitive Loan in its related Competitive Bid.

“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.

“Foreign Lender” means any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government, including
any Applicable Insurance Regulatory Authority.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include (i) endorsements
for collection or deposit in the ordinary course of business or (ii) financial
guarantees made as an incident to the conduct by any Regulated Insurance
Subsidiary of its Insurance Business and in the ordinary course of such
business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person or in respect of the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of business,
including payables under insurance contracts and reinsurance payables, and, in
the case of the

9


--------------------------------------------------------------------------------


Borrower and its Subsidiaries, obligations under forward purchase agreements
entered into in the ordinary course of business of the Borrower and its
Subsidiaries for the purpose of accumulating asset-backed securities for
potential collateralized debt obligation transactions), (d) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (e) all Guarantees by such Person of Indebtedness of others,
(f) all Capital Lease Obligations of such Person, (g) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (h) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances.  The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Information Memorandum” means the Confidential Information Memorandum dated
March 28, 2007 relating to the Borrower and the Transactions.

“Insurance Business” means one or more aspects of the business of selling,
issuing or underwriting insurance or reinsurance and any activities (including
investment activities) reasonably related or ancillary thereto or representing a
reasonable extension thereof.

“Insurance Licenses” means, with respect to each Regulated Insurance Company,
licenses (including, without limitation, licenses or certificates of authority
from Applicable Insurance Regulatory Authorities), permits or authorizations to
transact insurance and reinsurance business held by such Regulated Insurance
Company.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
(c) with respect to any Fixed Rate Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Fixed Rate Borrowing with an Interest Period of more than 90 days’ duration
(unless otherwise specified in the applicable Competitive Bid Request), each day
prior to the last day of such Interest Period that occurs at intervals of 90
days’ duration after the first day of such Interest Period, and any other dates
that are specified in the applicable Competitive Bid Request as Interest Payment
Dates with respect to such Borrowing and (d) with respect to any Swingline Loan,
the day that such Loan is required to be repaid.

10


--------------------------------------------------------------------------------


“Interest Period” means (a) with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, six or, if
available to the Lenders, nine or twelve, months thereafter, as the Borrower may
elect, and (b) with respect to any Fixed Rate Borrowing, the period (which shall
not be less than 3 days or more than 270 days) commencing on the date of such
Borrowing and ending on the date specified in the applicable Competitive Bid
Request; provided, that (i) if any Interest Period would end on a day other than
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurodollar Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. 
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and, in the case of a Revolving Borrowing,
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Issuing Bank” means JPMorgan Chase Bank, in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i).  The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or in
accordance with 2.02(g), other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.  Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Leverage Ratio” means, at any date of determination, the ratio of Debt of any
type described in clause (a), (b), (c), (f) or (h) of the definition of
“Indebtedness” to Capital at such date.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor

11


--------------------------------------------------------------------------------


or substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period.  In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement and any amendment, waiver, supplement or
other modification this Agreement.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or condition (financial or otherwise) of the Borrower and
the Subsidiaries taken as a whole, (b) the ability of the Borrower to perform
any of its obligations under this Agreement or (c) the rights of or benefits
available to the Lenders under this Agreement.

“Material Obligations” means Debt (other than the Loans and Letters of Credit),
or obligations in respect of one or more Swap Agreements, of any one or more of
the Borrower and its Subsidiaries (other than Subsidiaries that are
collateralized debt obligation entities, credit default swap entities or
“bankruptcy-remote” entities whose assets are managed by the Borrower or one of
its Subsidiaries) in an aggregate principal amount exceeding the Threshold
Amount.  For purposes of determining Material Obligations, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

12


--------------------------------------------------------------------------------


“Maturity Date” means, the Termination Date, as such date may be extended for
any Lender as provided in Section 2.02(e), provided that if the Borrower elects
to extend the Maturity Date pursuant to Section 2.02(f), the Maturity Date shall
be the first anniversary of the then Termination Date.

“Net Cash Proceeds” means in connection with any issuance or sale of Capital
Stock or any incurrence of Indebtedness, the gross cash proceeds received from
such issuance or incurrence, net of attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith.

“Net Worth” means, at any date of determination, total shareholders’ equity of
the Borrower and its Subsidiaries at such date, determined on a consolidated
basis in accordance with GAAP, on such date, excluding all accumulated “other
comprehensive income” in total shareholders’ equity.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement but excluding property or similar
Taxes other than any such Taxes imposed in such circumstances solely as a result
of the Borrower being organized or resident in, maintaining an office in,
conducting business in or maintaining property located in, the taxing
jurisdiction imposing such Taxes.

“Participant” has the meaning set forth in Section 9.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a)                                  Liens imposed by law for taxes that are not
yet due or are being contested in compliance with Section 5.04;

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 5.04;

(c)                                  pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations;

(d)                                 deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

13


--------------------------------------------------------------------------------


(e)                                  judgment liens in respect of judgments that
do not constitute an Event of Default under clause (i) of Article VII;

(f)                                    easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of the Borrower or
any Subsidiary;

(g)                                 contractual set-off rights, rights of
lessees and licensees arising in the ordinary course of business; and

(h)                                 any extensions, replacements, renewals or
refinancings of the foregoing;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Holders” means BSMB/ACA LLC, SF Holding Corp (f/k/a Stephens Group,
Inc.), Third Avenue Trust, on behalf of Third Avenue Value Fund, Third Avenue
Trust, on behalf of Third Avenue Small-Cap Value Fund Series, Chestnut Hill ACA,
LLC, Transamerica Life Insurance Company, Life Investors Insurance Company of
America, Insurance Partners, L.P., Insurance Partners Offshore (Bermuda) L.P.,
IP/MCLP, L.L.C., Drawbridge Special Opportunities Fund L.P., FW ACA Investors,
L.P., Banc of America Strategic Investments Corporation and present and former
members of the Borrower’s management and their respective Affiliates.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the Borrower or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A., as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Register” has the meaning set forth in Section 9.04(b).

“Regulated Insurance Company” means any Subsidiary of the Borrower, whether now
owned or hereafter acquired, that is authorized or admitted to carry on or
transact Insurance Business in any jurisdiction and is regulated by any
Applicable Insurance Regulatory Authority.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

14


--------------------------------------------------------------------------------


“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that,
for purposes of declaring the Loans to be due and payable pursuant to Article
VII, and for all purposes after the Loans become due and payable pursuant to
Article VII or the Commitments expire or terminate, the outstanding Competitive
Loans of the Lenders shall be included in their respective Revolving Credit
Exposures in determining the Required Lenders.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests in the Borrower or any option, warrant or other right to
acquire any such Equity Interests in the Borrower.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.03.

“S&P” means Standard & Poor’s.

“SAP” means, with respect to any Regulated Insurance Company, the account­ing
procedures and practices prescribed or permitted by the Applicable Insurance
Regulatory Authority of the state in which such Regulated Insurance Company is
domiciled.

“SEC” means the U.S. Securities and Exchange Commission or any successor agency.

“Significant Subsidiary” means (i) any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Act of 1933, as amended, as such Regulation is in
effect on the date hereof or (ii) any group of Subsidiaries that are not
individually Significant Subsidiaries but when taken together meet the criteria
of a Significant Subsidiary.

“Statutory Capital” means policyholders’ surplus and statutory contingency
reserve as such amounts are reported in the Statutory Statements of ACA
Financial Guaranty Corporation from time to time.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D.  Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration,

15


--------------------------------------------------------------------------------


exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

“Statutory Statements” means, with respect to any Regulated Insurance Company
for any fiscal year, the annual or quarterly financial statements of such
Regulated Insurance Company prepared in accordance with SAP as required to be
filed with the Insurance Regulatory Authority of its juris­dic­tion of domicile
and in accordance with the laws of such jurisdiction, together with all
exhibits, schedules, certificates and actuarial opinions required to be filed or
delivered therewith.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower; provided that in no event
shall (a) except for purposes of Section 5.01 and for purposes of determining
compliance with Section 6.06 (and, in each case, related definitions) any
collateralized debt obligation entity or any “bankruptcy-remote” entity or any
similar investment entity (including, without limitation, ACA Capital Partners I
Master Fund, Ltd. and similar funds) whose assets are managed by the Borrower or
an Affiliate of the Borrower or (b) the Contingent Capital Facility Trust be
deemed to constitute a Subsidiary for purposes of this Agreement, irrespective
of whether or not the Borrower or any of its Subsidiaries owns any equity in any
such entity.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

16


--------------------------------------------------------------------------------


“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Tangible Net Worth” means, at any date of determination, Net Worth minus the
aggregate book value of all intangible assets (including deferred debt issuance
costs and deferred policy acquisition costs) of the Borrower and its
Subsidiaries as of such date in accordance with GAAP.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Termination Date” means that date that is three years after the Effective Date,
as such date may be extended for any Lender as provided in Section 2.02(e).

“Threshold Amount” means $25,000,000.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate or,
in the case of a Competitive Loan or Borrowing, the LIBO Rate or a Fixed Rate.

“Variable Interest Entities” means the following Subsidiaries of the Borrower:
(a) ACA Service L.L.C., (b) ACA Risk Solutions, L.L.C., (c) ACA Management,
L.L.C., (d) ACA Financial Products, Inc., (e) any other newly-created Subsidiary
of the Borrower which is engaged solely in the business of structuring and
management of collateralized debt obligations and the entering into of any
credit default swaps and (f) all of the subsidiaries of any of the foregoing.

SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to

17


--------------------------------------------------------------------------------


include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04.  Accounting Terms; Changes in GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP as in effect from time to time; provided that,
if the Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP, or in the application thereof on the
operation of such provision, regardless of whether any such notice is given
before or after such change in GAAP, or in the application thereof, then such
provision shall be interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have become effective until  such notice
shall have been withdrawn or such provision  amended in accordance herewith. 
Notwithstanding the foregoing, it is acknowledged and agreed that the financial
statements provided pursuant to Section 5.01(a) and (b) shall be prepared in
accordance with GAAP and the financial covenants herein shall be calculated on
the basis of such financial statements.


ARTICLE II


THE CREDITS

SECTION 2.01.  Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in (a) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Commitment or (b) the sum of the total Revolving Credit Exposures plus
the aggregate principal amount of outstanding Competitive Loans exceeding the
total Commitments.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.

SECTION 2.02.  Loans and Borrowings.


(A)                                   EACH REVOLVING LOAN SHALL BE MADE AS PART
OF A BORROWING CONSISTING OF REVOLVING LOANS MADE BY THE LENDERS RATABLY IN
ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS.  EACH COMPETITIVE LOAN SHALL BE
MADE IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN SECTION 2.04.  THE FAILURE
OF ANY LENDER TO MAKE ANY LOAN REQUIRED TO BE MADE BY IT SHALL NOT RELIEVE ANY
OTHER LENDER OF ITS OBLIGATIONS HEREUNDER; PROVIDED THAT THE COMMITMENTS AND
COMPETITIVE BIDS OF THE LENDERS ARE SEVERAL AND NO LENDER SHALL BE RESPONSIBLE
FOR ANY OTHER LENDER’S FAILURE TO MAKE LOANS AS REQUIRED.


(B)                                 SUBJECT TO SECTION 2.14, (I) EACH REVOLVING
BORROWING SHALL BE COMPRISED ENTIRELY OF ABR LOANS OR EURODOLLAR LOANS AS THE
BORROWER MAY REQUEST IN ACCORDANCE HEREWITH,

18


--------------------------------------------------------------------------------



AND (II) EACH COMPETITIVE BORROWING SHALL BE COMPRISED ENTIRELY OF EURODOLLAR
LOANS OR FIXED RATE LOANS AS THE BORROWER MAY REQUEST IN ACCORDANCE HEREWITH. 
EACH SWINGLINE LOAN SHALL BE AN ABR LOAN.  EACH LENDER AT ITS OPTION MAY MAKE
ANY EURODOLLAR LOAN BY CAUSING ANY DOMESTIC OR FOREIGN BRANCH OR AFFILIATE OF
SUCH LENDER TO MAKE SUCH LOAN; PROVIDED THAT ANY EXERCISE OF SUCH OPTION SHALL
NOT AFFECT THE OBLIGATION OF THE BORROWER TO REPAY SUCH LOAN IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT, NOR SHALL IT INCREASE THE BORROWER’S OBLIGATIONS
UNDER SECTION 2.17.


(C)                                  AT THE COMMENCEMENT OF EACH INTEREST PERIOD
FOR ANY EURODOLLAR REVOLVING BORROWING, SUCH BORROWING SHALL BE IN AN AGGREGATE
AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $1,000,000 AND NOT LESS THAN
$10,000,000.  AT THE TIME THAT EACH ABR REVOLVING BORROWING IS MADE, SUCH
BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN INTEGRAL MULTIPLE OF
$1,000,000 AND NOT LESS THAN $10,000,000; PROVIDED THAT AN ABR REVOLVING
BORROWING MAY BE IN AN AGGREGATE AMOUNT THAT IS EQUAL TO THE ENTIRE UNUSED
BALANCE OF THE TOTAL COMMITMENTS OR THAT IS REQUIRED TO FINANCE THE
REIMBURSEMENT OF AN LC DISBURSEMENT AS CONTEMPLATED BY SECTION 2.06(E).  EACH
COMPETITIVE BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN INTEGRAL
MULTIPLE OF $1,000,000 AND NOT LESS THAN $10,000,000.  EACH SWINGLINE LOAN SHALL
BE IN AN AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $1,000,000 AND NOT LESS THAN
$10,000,000.  BORROWINGS OF MORE THAN ONE TYPE AND CLASS MAY BE OUTSTANDING AT
THE SAME TIME; PROVIDED THAT THERE SHALL NOT AT ANY TIME BE MORE THAN A TOTAL OF
5 EURODOLLAR REVOLVING BORROWINGS OUTSTANDING.


(D)                                 NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, THE BORROWER SHALL NOT BE ENTITLED TO REQUEST, OR TO ELECT TO CONVERT
OR CONTINUE, ANY BORROWING IF THE INTEREST PERIOD REQUESTED WITH RESPECT THERETO
WOULD END AFTER THE THEN SCHEDULED MATURITY DATE.


(E)                                  PROVIDED THAT NO DEFAULT OR EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, THE BORROWER MAY REQUEST AN EXTENSION OF
THE TERMINATION DATE FOR AN ADDITIONAL PERIOD OF ONE YEAR WITH NOTICE TO THE
ADMINISTRATIVE AGENT, TO BE GIVEN NO MORE THAN 45 DAYS BEFORE THE TERMINATION
DATE.  THE ADMINISTRATIVE AGENT SHALL NOTIFY THE LENDERS OF SUCH REQUEST
PROMPTLY UPON RECEIPT OF SUCH REQUEST FROM THE BORROWER.  IF, WITHIN 30 DAYS OF
BEING NOTIFIED OF SUCH REQUEST BY THE ADMINISTRATIVE AGENT, LENDERS HOLDING A
MAJORITY OF THE COMMITMENTS (INCLUDING ANY COMMITMENTS OF ANY NON-EXTENDING
LENDER ASSUMED OR TO BE ASSUMED BY A CONSENTING LENDER AS PROVIDED FOR HEREIN)
CONSENT TO SUCH EXTENSION, THE COMMITMENT OF EACH CONSENTING LENDER SHALL BE
EXTENDED BY ONE YEAR, WHICH SHALL BECOME THE NEW TERMINATION DATE WITH RESPECT
TO SUCH COMMITMENT AND THE LOANS MADE THEREUNDER.  THE ADMINISTRATIVE AGENT
SHALL OFFER TO THE CONSENTING LENDERS THE OPPORTUNITY TO INCREASE THEIR
RESPECTIVE COMMITMENTS ON A PRO RATA BASIS BY ACQUIRING ALL OR PART OF THE
COMMITMENTS OF THE NON-EXTENDING LENDERS THROUGH AN ASSIGNMENT AND ASSUMPTION.
ANY LENDER WHO DOES NOT CONSENT, OR FAILS TO CONSENT WITHIN THE RELEVANT TIME
PERIOD, TO A REQUEST FROM THE BORROWER TO EXTEND THE TERMINATION DATE SHALL BE
DEEMED A NON-EXTENDING LENDER AND ANY COMMITMENT OF SUCH NON-EXTENDING LENDER
NOT ASSUMED BY A CONSENTING LENDER SHALL TERMINATE ON THE SCHEDULED TERMINATION
DATE.


(F)                                    PROVIDED THAT NO DEFAULT OR EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, THE BORROWER SHALL HAVE THE RIGHT TO
ELECT THAT THE MATURITY DATE OF ALL OR ANY RATABLE PORTION OF THE LOANS (OTHER
THAN ANY LOANS UNDER COMMITMENTS THEN BEING EXTENDED PURSUANT TO 2.02(D) ABOVE)
BE EXTENDED TO BE DUE AND PAYABLE ON THE DATE ONE YEAR AFTER THE THEN SCHEDULED

19


--------------------------------------------------------------------------------



TERMINATION DATE, BY GIVING NOTICE TO THE ADMINISTRATIVE AGENT, WHICH SHALL
PROMPTLY NOTIFY THE LENDER THEREOF, NOT LATER THAN FIVE BUSINESS DAYS PRIOR TO
SUCH TERMINATION DATE.


(G)                                 PROVIDED THAT ALL CONDITIONS SET FORTH IN
SECTION 4.02 ARE THEN SATISFIED, THE BORROWER MAY REQUEST THAT THE LENDERS
AND/OR OTHER ENTITIES PROVIDE ADDITIONAL COMMITMENTS. IF SUCH ADDITIONAL
COMMITMENTS ARE PROVIDED, THE AMOUNT OF THE AGGREGATE COMMITMENTS SHALL BE
INCREASED BY THE AMOUNT OF SUCH COMMITMENTS; PROVIDED THAT (I) THE AGGREGATE
AMOUNT OF ANY SUCH INCREASE SHALL NOT EXCEED $100,000,000, (II) THE AGGREGATE
AMOUNT OF ALL COMMITMENTS, INCLUDING ALL SUCH INCREASES, SHALL NOT EXCEED
$250,000,000 AND (III) NO LENDER SHALL HAVE ANY OBLIGATION TO PARTICIPATE IN ANY
ADDITIONAL COMMITMENT OR OTHER INCREASE DESCRIBED IN THIS PARAGRAPH UNLESS IT
AGREES TO DO SO IN ITS SOLE DISCRETION.  ANY ADDITIONAL BANK, FINANCIAL
INSTITUTION OR OTHER ENTITY NOT OTHERWISE A LENDER WHICH, WITH THE CONSENT OF
THE ADMINISTRATIVE AGENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD),
ELECTS TO BECOME A “LENDER” UNDER THIS AGREEMENT IN CONNECTION WITH THE MAKING
OF ANY LOAN OR THE MAKING OF ANY ADDITIONAL COMMITMENT SHALL EXECUTE A NEW
LENDER SUPPLEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT C, WHEREUPON SUCH BANK,
FINANCIAL INSTITUTION OR OTHER ENTITY SHALL BECOME A LENDER FOR ALL PURPOSES AND
TO THE SAME EXTENT AS IF ORIGINALLY A PARTY HERETO AND SHALL BE BOUND BY AND
ENTITLED TO THE BENEFITS OF THIS AGREEMENT.

SECTION 2.03.  Requests for Revolving Borrowings.   To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 12:00 noon,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 3:00 p.m., New
York City time, one Business Day before the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e) may be
given not later than 10:00 a.m., New York City time, on the date of the proposed
Borrowing.  Each such telephonic Borrowing Request shall be irrevocable and
shall be confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written Borrowing Request in a form approved by the Administrative
Agent and signed by the Borrower.  Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

(I)                                     THE AGGREGATE AMOUNT OF THE REQUESTED
BORROWING;

(II)                                  THE DATE OF SUCH BORROWING, WHICH SHALL BE
A BUSINESS DAY;

(III)                               WHETHER SUCH BORROWING IS TO BE AN ABR
BORROWING OR A EURODOLLAR BORROWING;

(IV)                              IN THE CASE OF A EURODOLLAR BORROWING, THE
INITIAL INTEREST PERIOD TO BE APPLICABLE THERETO, WHICH SHALL BE A PERIOD
CONTEMPLATED BY THE DEFINITION OF THE TERM “INTEREST PERIOD”; AND

(V)                                 THE LOCATION AND NUMBER OF THE BORROWER’S
ACCOUNT TO WHICH FUNDS ARE TO BE DISBURSED, WHICH SHALL COMPLY WITH THE
REQUIREMENTS OF SECTION 2.07.

20


--------------------------------------------------------------------------------


If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.04.  Competitive Bid Procedure.  (a)  Subject to the terms and
conditions set forth herein, from time to time during the Availability Period
the Borrower may request Competitive Bids and may (but shall not have any
obligation to) accept Competitive Bids and borrow Competitive Loans; provided
that the sum of the total Revolving Credit Exposures plus the aggregate
principal amount of outstanding Competitive Loans at any time shall not exceed
the total Commitments.  To request Competitive Bids, the Borrower shall notify
the Administrative Agent of such request by telephone, in the case of a
Eurodollar Borrowing, not later than 12:00 noon, New York City time, four
Business Days before the date of the proposed Borrowing and, in the case of a
Fixed Rate Borrowing, not later than 10:00 a.m., New York City time, one
Business Day before the date of the proposed Borrowing; provided that the
Borrower may submit up to (but not more than) two Competitive Bid Requests on
the same day, but a Competitive Bid Request shall not be made within five
Business Days after the date of any previous Competitive Bid Request, unless any
and all such previous Competitive Bid Requests shall have been withdrawn or all
Competitive Bids received in response thereto rejected.  Each such telephonic
Competitive Bid Request shall be confirmed promptly by hand delivery or telecopy
to the Administrative Agent of a written Competitive Bid Request in a form
approved by the Administrative Agent and signed by the Borrower.  Each such
telephonic and written Competitive Bid Request shall specify the following
information in compliance with Section 2.02:

(I)                                     THE AGGREGATE AMOUNT OF THE REQUESTED
BORROWING;

(II)                                  THE DATE OF SUCH BORROWING, WHICH SHALL BE
A BUSINESS DAY;

(III)                               WHETHER SUCH BORROWING IS TO BE A EURODOLLAR
BORROWING OR A FIXED RATE BORROWING;

(IV)                              THE INTEREST PERIOD TO BE APPLICABLE TO SUCH
BORROWING, WHICH SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF THE TERM
“INTEREST PERIOD”; AND

(V)                                 THE LOCATION AND NUMBER OF THE BORROWER’S
ACCOUNT TO WHICH FUNDS ARE TO BE DISBURSED, WHICH SHALL COMPLY WITH THE
REQUIREMENTS OF SECTION 2.07.

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy, inviting the Lenders to submit Competitive Bids.


(B)                                 EACH LENDER MAY (BUT SHALL NOT HAVE ANY
OBLIGATION TO) MAKE ONE OR MORE COMPETITIVE BIDS TO THE BORROWER IN RESPONSE TO
A COMPETITIVE BID REQUEST.  EACH COMPETITIVE BID BY A LENDER MUST BE IN A FORM
APPROVED BY THE ADMINISTRATIVE AGENT AND MUST BE RECEIVED BY THE ADMINISTRATIVE
AGENT BY TELECOPY, IN THE CASE OF A EURODOLLAR COMPETITIVE BORROWING, NOT

21


--------------------------------------------------------------------------------



LATER THAN 9:30 A.M., NEW YORK CITY TIME, THREE BUSINESS DAYS BEFORE THE
PROPOSED DATE OF SUCH COMPETITIVE BORROWING, AND IN THE CASE OF A FIXED RATE
BORROWING, ONE BUSINESS DAY BEFORE THE PROPOSED DATE OF SUCH COMPETITIVE
BORROWING.  COMPETITIVE BIDS THAT DO NOT CONFORM SUBSTANTIALLY TO THE FORM
APPROVED BY THE ADMINISTRATIVE AGENT MAY BE REJECTED BY THE ADMINISTRATIVE
AGENT, AND THE ADMINISTRATIVE AGENT SHALL NOTIFY THE APPLICABLE LENDER AS
PROMPTLY AS PRACTICABLE.  EACH COMPETITIVE BID SHALL SPECIFY (I) THE PRINCIPAL
AMOUNT (WHICH SHALL BE A MINIMUM OF $1,000,000 AND AN INTEGRAL MULTIPLE OF
$1,000,000 AND WHICH MAY EQUAL THE ENTIRE PRINCIPAL AMOUNT OF THE COMPETITIVE
BORROWING REQUESTED BY THE BORROWER) OF THE COMPETITIVE LOAN OR LOANS THAT THE
LENDER IS WILLING TO MAKE, (II) THE COMPETITIVE BID RATE OR RATES AT WHICH THE
LENDER IS PREPARED TO MAKE SUCH LOAN OR LOANS (EXPRESSED AS A PERCENTAGE RATE
PER ANNUM IN THE FORM OF A DECIMAL TO NO MORE THAN FOUR DECIMAL PLACES) AND
(III) THE INTEREST PERIOD APPLICABLE TO EACH SUCH LOAN AND THE LAST DAY THEREOF.


(C)                                  THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY THE BORROWER BY TELECOPY OF THE COMPETITIVE BID RATE AND THE PRINCIPAL
AMOUNT SPECIFIED IN EACH COMPETITIVE BID AND THE IDENTITY OF THE LENDER THAT
SHALL HAVE MADE SUCH COMPETITIVE BID.


(D)                                 SUBJECT ONLY TO THE PROVISIONS OF THIS
PARAGRAPH, THE BORROWER MAY ACCEPT OR REJECT ANY COMPETITIVE BID.  THE BORROWER
SHALL NOTIFY THE ADMINISTRATIVE AGENT BY TELEPHONE, CONFIRMED BY TELECOPY IN A
FORM APPROVED BY THE ADMINISTRATIVE AGENT, WHETHER AND TO WHAT EXTENT IT HAS
DECIDED TO ACCEPT OR REJECT EACH COMPETITIVE BID, IN THE CASE OF A EURODOLLAR
COMPETITIVE BORROWING, NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME, THREE
BUSINESS DAYS BEFORE THE DATE OF THE PROPOSED COMPETITIVE BORROWING, AND IN THE
CASE OF A FIXED RATE BORROWING, NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME,
ON THE PROPOSED DATE OF THE COMPETITIVE BORROWING; PROVIDED THAT (I) THE FAILURE
OF THE BORROWER TO GIVE SUCH NOTICE SHALL BE DEEMED TO BE A REJECTION OF EACH
COMPETITIVE BID, (II) THE BORROWER SHALL NOT ACCEPT A COMPETITIVE BID MADE AT A
PARTICULAR COMPETITIVE BID RATE IF THE BORROWER REJECTS A COMPETITIVE BID MADE
AT A LOWER COMPETITIVE BID RATE, (III) THE AGGREGATE AMOUNT OF THE COMPETITIVE
BIDS ACCEPTED BY THE BORROWER SHALL NOT EXCEED THE AGGREGATE AMOUNT OF THE
REQUESTED COMPETITIVE BORROWING SPECIFIED IN THE RELATED COMPETITIVE BID
REQUEST, (IV) TO THE EXTENT NECESSARY TO COMPLY WITH CLAUSE (III) ABOVE, THE
BORROWER MAY ACCEPT COMPETITIVE BIDS AT THE SAME COMPETITIVE BID RATE IN PART,
WHICH ACCEPTANCE, IN THE CASE OF MULTIPLE COMPETITIVE BIDS AT SUCH COMPETITIVE
BID RATE, SHALL BE MADE PRO RATA IN ACCORDANCE WITH THE AMOUNT OF EACH SUCH
COMPETITIVE BID, AND (V) EXCEPT PURSUANT TO CLAUSE (IV) ABOVE, NO COMPETITIVE
BID SHALL BE ACCEPTED FOR A COMPETITIVE LOAN UNLESS SUCH COMPETITIVE LOAN IS IN
A MINIMUM PRINCIPAL AMOUNT OF $1,000,000  AND AN INTEGRAL MULTIPLE OF
$1,000,000; PROVIDED FURTHER THAT IF A COMPETITIVE LOAN MUST BE IN AN AMOUNT
LESS THAN $1,000,000 BECAUSE OF THE PROVISIONS OF CLAUSE (IV) ABOVE, SUCH
COMPETITIVE LOAN MAY BE FOR A MINIMUM OF $1,000,000 OR ANY INTEGRAL MULTIPLE
THEREOF, AND IN CALCULATING THE PRO RATA ALLOCATION OF ACCEPTANCES OF PORTIONS
OF MULTIPLE COMPETITIVE BIDS AT A PARTICULAR COMPETITIVE BID RATE PURSUANT TO
CLAUSE (IV) THE AMOUNTS SHALL BE ROUNDED TO INTEGRAL MULTIPLES OF $1,000,000 IN
A MANNER DETERMINED BY THE BORROWER.  A NOTICE GIVEN BY THE BORROWER PURSUANT TO
THIS PARAGRAPH SHALL BE IRREVOCABLE.


(E)                                  THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY EACH BIDDING LENDER BY TELECOPY WHETHER OR NOT ITS COMPETITIVE BID HAS
BEEN ACCEPTED (AND, IF SO, THE AMOUNT AND COMPETITIVE BID RATE SO ACCEPTED), AND
EACH SUCCESSFUL BIDDER WILL THEREUPON BECOME BOUND,

22


--------------------------------------------------------------------------------



SUBJECT TO THE TERMS AND CONDITIONS HEREOF, TO MAKE THE COMPETITIVE LOAN IN
RESPECT OF WHICH ITS COMPETITIVE BID HAS BEEN ACCEPTED.


(F)                                    IF THE ADMINISTRATIVE AGENT SHALL ELECT
TO SUBMIT A COMPETITIVE BID IN ITS CAPACITY AS A LENDER, IT SHALL SUBMIT SUCH
COMPETITIVE BID DIRECTLY TO THE BORROWER AT LEAST ONE QUARTER OF AN HOUR EARLIER
THAN THE TIME BY WHICH THE OTHER LENDERS ARE REQUIRED TO SUBMIT THEIR
COMPETITIVE BIDS TO THE ADMINISTRATIVE AGENT PURSUANT TO PARAGRAPH (B) OF THIS
SECTION.

SECTION 2.05.  Swingline Loans.  (a)  Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $20,000,000
or (ii) the sum of the total Revolving Credit Exposures plus the aggregate
principal amount of outstanding Competitive Loans exceeding the total
Commitments; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan.  Any Swingline Loan
will reduce the availability of Loan amounts by the amount of such Swingline
Loan.  Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Swingline Loans.


(B)                                 TO REQUEST A SWINGLINE LOAN, THE BORROWER
SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH REQUEST BY TELEPHONE (CONFIRMED BY
TELECOPY), NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME ON THE DAY OF A
PROPOSED SWINGLINE LOAN.  EACH SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL
SPECIFY THE REQUESTED DATE (WHICH SHALL BE A BUSINESS DAY) AND AMOUNT OF THE
REQUESTED SWINGLINE LOAN.  THE ADMINISTRATIVE AGENT WILL PROMPTLY ADVISE THE
SWINGLINE LENDER OF ANY SUCH NOTICE RECEIVED FROM THE BORROWER.  THE SWINGLINE
LENDER SHALL MAKE EACH SWINGLINE LOAN AVAILABLE TO THE BORROWER BY MEANS OF A
CREDIT TO THE GENERAL DEPOSIT ACCOUNT OF THE BORROWER WITH THE SWINGLINE LENDER
(OR, IN THE CASE OF A SWINGLINE LOAN MADE TO FINANCE THE REIMBURSEMENT OF AN LC
DISBURSEMENT AS PROVIDED IN SECTION 2.06(E), BY REMITTANCE TO THE ISSUING BANK)
BY 3:00 P.M., NEW YORK CITY TIME, ON THE REQUESTED DATE OF SUCH SWINGLINE LOAN.


(C)                                  THE SWINGLINE LENDER MAY BY WRITTEN NOTICE
GIVEN TO THE ADMINISTRATIVE AGENT NOT LATER THAN 10:00 A.M., NEW YORK CITY TIME,
ON ANY BUSINESS DAY REQUIRE THE LENDERS TO ACQUIRE PARTICIPATIONS ON SUCH
BUSINESS DAY IN ALL OR A PORTION OF THE SWINGLINE LOANS OUTSTANDING.  SUCH
NOTICE SHALL SPECIFY THE AGGREGATE AMOUNT OF SWINGLINE LOANS IN WHICH LENDERS
WILL PARTICIPATE.  PROMPTLY UPON RECEIPT OF SUCH NOTICE, THE ADMINISTRATIVE
AGENT WILL GIVE NOTICE THEREOF TO EACH LENDER, SPECIFYING IN SUCH NOTICE SUCH
LENDER’S APPLICABLE PERCENTAGE OF SUCH SWINGLINE LOAN OR LOANS.  EACH LENDER
HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES, UPON RECEIPT OF NOTICE AS PROVIDED
ABOVE, TO PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE SWINGLINE
LENDER, SUCH LENDER’S APPLICABLE PERCENTAGE OF SUCH SWINGLINE LOAN OR LOANS. 
EACH LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO ACQUIRE
PARTICIPATIONS IN SWINGLINE LOANS PURSUANT TO THIS PARAGRAPH IS ABSOLUTE AND
UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER,
INCLUDING THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR REDUCTION OR
TERMINATION OF THE COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT
ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER.  EACH LENDER SHALL
COMPLY WITH ITS OBLIGATION UNDER THIS PARAGRAPH BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS, IN THE SAME MANNER AS PROVIDED IN SECTION 2.07 WITH RESPECT TO
LOANS MADE BY SUCH LENDER (AND SECTION 2.07 SHALL APPLY, MUTATIS MUTANDIS, TO
THE PAYMENT OBLIGATIONS OF THE LENDERS), AND THE

23


--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO THE SWINGLINE LENDER THE AMOUNTS SO
RECEIVED BY IT FROM THE LENDERS.  THE ADMINISTRATIVE AGENT SHALL NOTIFY THE
BORROWER OF ANY PARTICIPATIONS IN ANY SWINGLINE LOAN ACQUIRED PURSUANT TO THIS
PARAGRAPH, AND THEREAFTER PAYMENTS IN RESPECT OF SUCH SWINGLINE LOAN SHALL BE
MADE TO THE ADMINISTRATIVE AGENT AND NOT TO THE SWINGLINE LENDER.  ANY AMOUNTS
RECEIVED BY THE SWINGLINE LENDER FROM THE BORROWER (OR OTHER PARTY ON BEHALF OF
THE BORROWER) IN RESPECT OF A SWINGLINE LOAN AFTER RECEIPT BY THE SWINGLINE
LENDER OF THE PROCEEDS OF A SALE OF PARTICIPATIONS THEREIN SHALL BE PROMPTLY
REMITTED TO THE ADMINISTRATIVE AGENT; ANY SUCH AMOUNTS RECEIVED BY THE
ADMINISTRATIVE AGENT SHALL BE PROMPTLY REMITTED BY THE ADMINISTRATIVE AGENT TO
THE LENDERS THAT SHALL HAVE MADE THEIR PAYMENTS PURSUANT TO THIS PARAGRAPH AND
TO THE SWINGLINE LENDER, AS THEIR INTERESTS MAY APPEAR; PROVIDED THAT ANY SUCH
PAYMENT SO REMITTED SHALL BE REPAID TO THE SWINGLINE LENDER OR TO THE
ADMINISTRATIVE AGENT, AS APPLICABLE, IF AND TO THE EXTENT SUCH PAYMENT IS
REQUIRED TO BE REFUNDED TO THE BORROWER FOR ANY REASON.  THE PURCHASE OF
PARTICIPATIONS IN A SWINGLINE LOAN PURSUANT TO THIS PARAGRAPH SHALL NOT RELIEVE
THE BORROWER OF ANY DEFAULT IN THE PAYMENT THEREOF.

SECTION 2.06.  Letters of Credit.  (a)  General.  Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period.  In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.


(B)                                 NOTICE OF ISSUANCE, AMENDMENT, RENEWAL,
EXTENSION; CERTAIN CONDITIONS.  TO REQUEST THE ISSUANCE OF A LETTER OF CREDIT
(OR THE AMENDMENT, RENEWAL OR EXTENSION OF AN OUTSTANDING LETTER OF CREDIT), THE
BORROWER SHALL HAND DELIVER OR TELECOPY (OR TRANSMIT BY ELECTRONIC
COMMUNICATION, IF ARRANGEMENTS FOR DOING SO HAVE BEEN APPROVED BY THE ISSUING
BANK) TO THE ISSUING BANK AND THE ADMINISTRATIVE AGENT (NOT LESS THAN TWO
BUSINESS DAYS PRIOR TO THE REQUESTED DATE OF ISSUANCE, AMENDMENT, RENEWAL OR
EXTENSION) A NOTICE REQUESTING THE ISSUANCE OF A LETTER OF CREDIT, OR
IDENTIFYING THE LETTER OF CREDIT TO BE AMENDED, RENEWED OR EXTENDED, AND
SPECIFYING THE DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION (WHICH SHALL BE
A BUSINESS DAY), THE DATE ON WHICH SUCH LETTER OF CREDIT IS TO EXPIRE (WHICH
SHALL COMPLY WITH PARAGRAPH (C) OF THIS SECTION), THE AMOUNT OF SUCH LETTER OF
CREDIT, THE NAME AND ADDRESS OF THE BENEFICIARY THEREOF AND SUCH OTHER
INFORMATION AS SHALL BE NECESSARY TO PREPARE, AMEND, RENEW OR EXTEND SUCH LETTER
OF CREDIT.  IF REQUESTED BY THE ISSUING BANK, THE BORROWER SHALL ALSO SUBMIT A
LETTER OF CREDIT APPLICATION ON THE ISSUING BANK’S STANDARD FORM IN CONNECTION
WITH ANY REQUEST FOR A LETTER OF CREDIT.  A LETTER OF CREDIT SHALL BE ISSUED,
AMENDED, RENEWED OR EXTENDED ONLY IF (AND UPON ISSUANCE, AMENDMENT, RENEWAL OR
EXTENSION OF EACH LETTER OF CREDIT THE BORROWER SHALL BE DEEMED TO REPRESENT AND
WARRANT THAT), AFTER GIVING EFFECT TO SUCH ISSUANCE, AMENDMENT, RENEWAL OR
EXTENSION (I) THE LC EXPOSURE SHALL NOT EXCEED $25,000,000 AND (II) THE SUM OF
THE TOTAL REVOLVING CREDIT EXPOSURES PLUS THE AGGREGATE PRINCIPAL AMOUNT OF
OUTSTANDING COMPETITIVE LOANS SHALL NOT EXCEED THE TOTAL COMMITMENTS.  THE
BORROWER MAY REQUEST THE ISSUANCE OF LETTERS OF CREDIT EITHER FOR ITS OWN
ACCOUNT OR FOR THE ACCOUNT OF ITS SUBSIDIARIES; PROVIDED THAT, NOTWITHSTANDING
THAT A LETTER OF CREDIT ISSUED OR OUTSTANDING HEREUNDER IS IN SUPPORT OF ANY
OBLIGATIONS OF, OR IS FOR THE ACCOUNT OF, A SUBSIDIARY, THE BORROWER SHALL BE
OBLIGATED TO REIMBURSE

24


--------------------------------------------------------------------------------



THE ISSUING BANK HEREUNDER FOR ANY AND ALL DRAWINGS UNDER SUCH LETTER OF CREDIT
AS PROVIDED IN SECTION 2.06(E) AND FOR ANY OTHER AMOUNTS PAYABLE IN RESPECT OF
SUCH LETTER OF CREDIT HEREUNDER.


(C)                                  EXPIRATION DATE.  EACH LETTER OF CREDIT
SHALL EXPIRE AT OR PRIOR TO THE CLOSE OF BUSINESS ON THE EARLIER OF (I) THE DATE
ONE YEAR AFTER THE DATE OF THE ISSUANCE OF SUCH LETTER OF CREDIT (OR, IN THE
CASE OF ANY RENEWAL OR EXTENSION THEREOF AS PROVIDED UNDER THE TERMS OF ANY
LETTER OF CREDIT OR THIS AGREEMENT, SUCCESSIVE ONE YEAR PERIODS AFTER SUCH
RENEWAL OR EXTENSION) AND (II) THE DATE THAT IS FIVE BUSINESS DAYS PRIOR TO THE
MATURITY DATE.


(D)                                 PARTICIPATIONS.  BY THE ISSUANCE OF A LETTER
OF CREDIT (OR AN AMENDMENT TO A LETTER OF CREDIT INCREASING THE AMOUNT THEREOF)
AND WITHOUT ANY FURTHER ACTION ON THE PART OF THE ISSUING BANK OR THE LENDERS,
THE ISSUING BANK HEREBY GRANTS TO EACH LENDER, AND EACH LENDER HEREBY ACQUIRES
FROM THE ISSUING BANK, A PARTICIPATION IN SUCH LETTER OF CREDIT EQUAL TO SUCH
LENDER’S APPLICABLE PERCENTAGE OF THE AGGREGATE AMOUNT AVAILABLE TO BE DRAWN
UNDER SUCH LETTER OF CREDIT.  IN CONSIDERATION AND IN FURTHERANCE OF THE
FOREGOING, EACH LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES TO PAY TO
THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE ISSUING BANK, SUCH LENDER’S
APPLICABLE PERCENTAGE OF EACH LC DISBURSEMENT MADE BY THE ISSUING BANK AND NOT
REIMBURSED BY THE BORROWER ON THE DATE DUE AS PROVIDED IN PARAGRAPH (E) OF THIS
SECTION, OR OF ANY REIMBURSEMENT PAYMENT REQUIRED TO BE REFUNDED TO THE BORROWER
FOR ANY REASON.  EACH LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO
ACQUIRE PARTICIPATIONS PURSUANT TO THIS PARAGRAPH IN RESPECT OF LETTERS OF
CREDIT IS ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY
CIRCUMSTANCE WHATSOEVER, INCLUDING ANY AMENDMENT, RENEWAL OR EXTENSION OF ANY
LETTER OF CREDIT OR THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR REDUCTION OR
TERMINATION OF THE COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT
ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER.


(E)                                  REIMBURSEMENT.  IF THE ISSUING BANK SHALL
MAKE ANY LC DISBURSEMENT IN RESPECT OF A LETTER OF CREDIT, THE BORROWER SHALL
REIMBURSE SUCH LC DISBURSEMENT BY PAYING TO THE ADMINISTRATIVE AGENT AN AMOUNT
EQUAL TO SUCH LC DISBURSEMENT NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME, ON
THE BUSINESS DAY IMMEDIATELY FOLLOWING THE DAY THAT THE BORROWER RECEIVES NOTICE
OF SUCH LC DISBURSEMENT; PROVIDED THAT, IF SUCH LC DISBURSEMENT IS NOT LESS THAN
$1,000,000, THE BORROWER MAY, SUBJECT TO THE CONDITIONS TO BORROWING SET FORTH
HEREIN, REQUEST IN ACCORDANCE WITH SECTION 2.03 OR 2.05 THAT SUCH PAYMENT BE
FINANCED WITH AN ABR REVOLVING BORROWING OR SWINGLINE LOAN IN AN EQUIVALENT
AMOUNT AND, TO THE EXTENT SO FINANCED, THE BORROWER’S OBLIGATION TO MAKE SUCH
PAYMENT SHALL BE DISCHARGED AND REPLACED BY THE RESULTING ABR REVOLVING
BORROWING OR SWINGLINE LOAN.  IF THE BORROWER FAILS TO MAKE SUCH PAYMENT WHEN
DUE OR IF SUCH PAYMENT OBLIGATION IS NOT OTHERWISE DISCHARGED AS PROVIDED
HEREIN, THE ADMINISTRATIVE AGENT SHALL NOTIFY EACH LENDER OF THE APPLICABLE LC
DISBURSEMENT, THE PAYMENT THEN DUE FROM THE BORROWER IN RESPECT THEREOF AND SUCH
LENDER’S APPLICABLE PERCENTAGE THEREOF.  PROMPTLY FOLLOWING RECEIPT OF SUCH
NOTICE, EACH LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT ITS APPLICABLE
PERCENTAGE OF THE PAYMENT THEN DUE FROM THE BORROWER, IN THE SAME MANNER AS
PROVIDED IN SECTION 2.07 WITH RESPECT TO LOANS MADE BY SUCH LENDER (AND
SECTION 2.07 SHALL APPLY, MUTATIS MUTANDIS, TO THE PAYMENT OBLIGATIONS OF THE
LENDERS), AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO THE ISSUING BANK
THE AMOUNTS SO RECEIVED BY IT FROM THE LENDERS.  PROMPTLY FOLLOWING RECEIPT BY
THE ADMINISTRATIVE AGENT OF ANY PAYMENT FROM THE BORROWER PURSUANT TO THIS
PARAGRAPH, THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE SUCH PAYMENT TO THE ISSUING
BANK OR, TO THE EXTENT THAT LENDERS HAVE MADE PAYMENTS PURSUANT TO THIS
PARAGRAPH TO REIMBURSE

25


--------------------------------------------------------------------------------



THE ISSUING BANK, THEN TO SUCH LENDERS AND THE ISSUING BANK AS THEIR INTERESTS
MAY APPEAR.  ANY PAYMENT MADE BY A LENDER PURSUANT TO THIS PARAGRAPH TO
REIMBURSE THE ISSUING BANK FOR ANY LC DISBURSEMENT (OTHER THAN THE FUNDING OF
ABR REVOLVING LOANS OR A SWINGLINE LOAN AS CONTEMPLATED ABOVE) SHALL NOT
CONSTITUTE A LOAN AND SHALL NOT RELIEVE THE BORROWER OF ITS OBLIGATION TO
REIMBURSE SUCH LC DISBURSEMENT.


(F)                                    OBLIGATIONS ABSOLUTE.  THE BORROWER’S
OBLIGATION TO REIMBURSE LC DISBURSEMENTS AS PROVIDED IN PARAGRAPH (E) OF THIS
SECTION SHALL BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PERFORMED
STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT UNDER ANY AND ALL
CIRCUMSTANCES WHATSOEVER AND IRRESPECTIVE OF (I) ANY LACK OF VALIDITY OR
ENFORCEABILITY OF ANY LETTER OF CREDIT OR THIS AGREEMENT, OR ANY TERM OR
PROVISION THEREIN, (II) ANY DRAFT OR OTHER DOCUMENT PRESENTED UNDER A LETTER OF
CREDIT PROVING TO BE FORGED, FRAUDULENT OR INVALID IN ANY RESPECT OR ANY
STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT, (III) PAYMENT BY
THE ISSUING BANK UNDER A LETTER OF CREDIT AGAINST PRESENTATION OF A DRAFT OR
OTHER DOCUMENT THAT DOES NOT COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT, OR
(IV) ANY OTHER EVENT OR CIRCUMSTANCE WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY
OF THE FOREGOING, THAT MIGHT, BUT FOR THE PROVISIONS OF THIS SECTION, CONSTITUTE
A LEGAL OR EQUITABLE DISCHARGE OF, OR PROVIDE A RIGHT OF SETOFF AGAINST, THE
BORROWER’S OBLIGATIONS HEREUNDER.  NEITHER THE ADMINISTRATIVE AGENT, THE LENDERS
NOR THE ISSUING BANK, NOR ANY OF THEIR RELATED PARTIES, SHALL HAVE ANY LIABILITY
OR RESPONSIBILITY BY REASON OF OR IN CONNECTION WITH THE ISSUANCE OR TRANSFER OF
ANY LETTER OF CREDIT OR ANY PAYMENT OR FAILURE TO MAKE ANY PAYMENT THEREUNDER
(IRRESPECTIVE OF ANY OF THE CIRCUMSTANCES REFERRED TO IN THE PRECEDING
SENTENCE), OR ANY ERROR, OMISSION, INTERRUPTION, LOSS OR DELAY IN TRANSMISSION
OR DELIVERY OF ANY DRAFT, NOTICE OR OTHER COMMUNICATION UNDER OR RELATING TO ANY
LETTER OF CREDIT (INCLUDING ANY DOCUMENT REQUIRED TO MAKE A DRAWING THEREUNDER),
ANY ERROR IN INTERPRETATION OF TECHNICAL TERMS OR ANY CONSEQUENCE ARISING FROM
CAUSES BEYOND THE CONTROL OF THE ISSUING BANK; PROVIDED THAT THE FOREGOING SHALL
NOT BE CONSTRUED TO EXCUSE THE ISSUING BANK FROM LIABILITY TO THE BORROWER TO
THE EXTENT OF ANY DIRECT DAMAGES (AS OPPOSED TO CONSEQUENTIAL DAMAGES, CLAIMS IN
RESPECT OF WHICH ARE HEREBY WAIVED BY THE BORROWER TO THE EXTENT PERMITTED BY
APPLICABLE LAW) SUFFERED BY THE BORROWER THAT ARE CAUSED BY THE ISSUING BANK’S
FAILURE TO EXERCISE CARE WHEN DETERMINING WHETHER DRAFTS AND OTHER DOCUMENTS
PRESENTED UNDER A LETTER OF CREDIT COMPLY WITH THE TERMS THEREOF.  THE PARTIES
HERETO EXPRESSLY AGREE THAT, IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT ON THE PART OF THE ISSUING BANK (AS FINALLY DETERMINED BY A COURT OF
COMPETENT JURISDICTION), THE ISSUING BANK SHALL BE DEEMED TO HAVE EXERCISED CARE
IN EACH SUCH DETERMINATION.  IN FURTHERANCE OF THE FOREGOING AND WITHOUT
LIMITING THE GENERALITY THEREOF, THE PARTIES AGREE THAT, WITH RESPECT TO
DOCUMENTS PRESENTED WHICH APPEAR ON THEIR FACE TO BE IN SUBSTANTIAL COMPLIANCE
WITH THE TERMS OF A LETTER OF CREDIT, THE ISSUING BANK MAY, IN ITS SOLE
DISCRETION, EITHER ACCEPT AND MAKE PAYMENT UPON SUCH DOCUMENTS WITHOUT
RESPONSIBILITY FOR FURTHER INVESTIGATION, REGARDLESS OF ANY NOTICE OR
INFORMATION TO THE CONTRARY, OR REFUSE TO ACCEPT AND MAKE PAYMENT UPON SUCH
DOCUMENTS IF SUCH DOCUMENTS ARE NOT IN STRICT COMPLIANCE WITH THE TERMS OF SUCH
LETTER OF CREDIT.


(G)                                 DISBURSEMENT PROCEDURES.  THE ISSUING BANK
SHALL, PROMPTLY FOLLOWING ITS RECEIPT THEREOF, SUBJECT TO THE TERMS OF THE
APPLICABLE LETTER OF CREDIT, EXAMINE ALL DOCUMENTS PURPORTING TO REPRESENT A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT.  THE ISSUING BANK SHALL PROMPTLY
NOTIFY THE ADMINISTRATIVE AGENT AND THE BORROWER BY TELEPHONE (CONFIRMED BY
TELECOPY) OF SUCH DEMAND FOR PAYMENT AND WHETHER THE ISSUING BANK HAS MADE OR
WILL MAKE AN LC DISBURSEMENT THEREUNDER; PROVIDED THAT ANY FAILURE TO GIVE OR
DELAY IN GIVING SUCH NOTICE

26


--------------------------------------------------------------------------------



SHALL NOT RELIEVE THE BORROWER OF ITS OBLIGATION TO REIMBURSE THE ISSUING BANK
AND THE LENDERS WITH RESPECT TO ANY SUCH LC DISBURSEMENT.


(H)                                 INTERIM INTEREST.  IF THE ISSUING BANK SHALL
MAKE ANY LC DISBURSEMENT, THEN, UNLESS THE BORROWER SHALL REIMBURSE SUCH LC
DISBURSEMENT IN FULL ON THE DATE SUCH LC DISBURSEMENT IS MADE, THE UNPAID AMOUNT
THEREOF SHALL BEAR INTEREST, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH LC
DISBURSEMENT IS MADE TO BUT EXCLUDING THE DATE THAT THE BORROWER REIMBURSES SUCH
LC DISBURSEMENT, AT THE RATE PER ANNUM THEN APPLICABLE TO ABR REVOLVING LOANS;
PROVIDED THAT, IF THE BORROWER FAILS TO REIMBURSE SUCH LC DISBURSEMENT WHEN DUE
PURSUANT TO PARAGRAPH (E) OF THIS SECTION, THEN SECTION 2.13(D) SHALL APPLY. 
INTEREST ACCRUED PURSUANT TO THIS PARAGRAPH SHALL BE FOR THE ACCOUNT OF THE
ISSUING BANK, EXCEPT THAT INTEREST ACCRUED ON AND AFTER THE DATE OF PAYMENT BY
ANY LENDER PURSUANT TO PARAGRAPH (E) OF THIS SECTION TO REIMBURSE THE ISSUING
BANK SHALL BE FOR THE ACCOUNT OF SUCH LENDER TO THE EXTENT OF SUCH PAYMENT.


(I)                                     REPLACEMENT OF THE ISSUING BANK.  THE
ISSUING BANK MAY BE REPLACED AT ANY TIME BY WRITTEN AGREEMENT AMONG THE
BORROWER, THE ADMINISTRATIVE AGENT, THE REPLACED ISSUING BANK AND THE SUCCESSOR
ISSUING BANK.  THE ADMINISTRATIVE AGENT SHALL NOTIFY THE LENDERS OF ANY SUCH
REPLACEMENT OF THE ISSUING BANK.  AT THE TIME ANY SUCH REPLACEMENT SHALL BECOME
EFFECTIVE, THE BORROWER SHALL PAY ALL UNPAID FEES ACCRUED FOR THE ACCOUNT OF THE
REPLACED ISSUING BANK PURSUANT TO SECTION 2.12(B).  FROM AND AFTER THE EFFECTIVE
DATE OF ANY SUCH REPLACEMENT, (I) THE SUCCESSOR ISSUING BANK SHALL HAVE ALL THE
RIGHTS AND OBLIGATIONS OF THE ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT TO
LETTERS OF CREDIT TO BE ISSUED THEREAFTER AND (II) REFERENCES HEREIN TO THE TERM
“ISSUING BANK” SHALL BE DEEMED TO REFER TO SUCH SUCCESSOR OR TO ANY PREVIOUS
ISSUING BANK, OR TO SUCH SUCCESSOR AND ALL PREVIOUS ISSUING BANKS, AS THE
CONTEXT SHALL REQUIRE.  AFTER THE REPLACEMENT OF AN ISSUING BANK HEREUNDER, THE
REPLACED ISSUING BANK SHALL REMAIN A PARTY HERETO AND SHALL CONTINUE TO HAVE ALL
THE RIGHTS AND OBLIGATIONS OF AN ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT
TO LETTERS OF CREDIT ISSUED BY IT PRIOR TO SUCH REPLACEMENT, BUT SHALL NOT BE
REQUIRED TO ISSUE ADDITIONAL LETTERS OF CREDIT.


(J)                                     CASH COLLATERALIZATION.  IF ANY EVENT OF
DEFAULT SHALL OCCUR AND BE CONTINUING, THE BORROWER SHALL UPON WRITTEN DEMAND BY
THE ADMINISTRATIVE AGENT (UNLESS AN EVENT OF DEFAULT UNDER SECTION 7(H) SHALL
OCCUR AND BE CONTINUING) DEPOSIT IN AN ACCOUNT WITH THE ADMINISTRATIVE AGENT, IN
THE NAME OF THE ADMINISTRATIVE AGENT AND FOR THE BENEFIT OF THE LENDERS, AND
GRANT A SECURITY INTEREST THEREIN TO THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF
ITSELF AND THE LENDERS, AN AMOUNT IN CASH EQUAL TO THE LC EXPOSURE AS OF SUCH
DATE OF DEMAND OR, IF AN EVENT OF DEFAULT UNDER SECTION 7(H) SHALL OCCUR AND BE
CONTINUING, AS OF SUCH DATE OF OCCURRENCE, PLUS ANY ACCRUED AND UNPAID INTEREST
THEREON.  SUCH DEPOSIT SHALL BE HELD BY THE ADMINISTRATIVE AGENT AS COLLATERAL
FOR THE PAYMENT AND PERFORMANCE OF THE OBLIGATIONS OF THE BORROWER UNDER THIS
AGREEMENT.  THE ADMINISTRATIVE AGENT SHALL HAVE EXCLUSIVE DOMINION AND CONTROL,
INCLUDING THE EXCLUSIVE RIGHT OF WITHDRAWAL, OVER SUCH ACCOUNT.  OTHER THAN ANY
INTEREST EARNED ON THE INVESTMENT OF SUCH DEPOSITS, WHICH INVESTMENTS SHALL BE
MADE AT THE OPTION AND SOLE DISCRETION OF THE ADMINISTRATIVE AGENT AND AT THE
BORROWER’S RISK AND EXPENSE, SUCH DEPOSITS SHALL NOT BEAR INTEREST.  INTEREST OR
PROFITS, IF ANY, ON SUCH INVESTMENTS SHALL ACCUMULATE IN SUCH ACCOUNT.  MONEYS
IN SUCH ACCOUNT SHALL BE APPLIED BY THE ADMINISTRATIVE AGENT TO REIMBURSE THE
ISSUING BANK FOR LC DISBURSEMENTS FOR WHICH IT HAS NOT BEEN REIMBURSED AND, TO
THE EXTENT NOT SO APPLIED, SHALL BE HELD FOR THE SATISFACTION OF THE
REIMBURSEMENT OBLIGATIONS OF THE BORROWER FOR

27


--------------------------------------------------------------------------------



THE LC EXPOSURE AT SUCH TIME OR, IF THE MATURITY OF THE LOANS HAS BEEN
ACCELERATED (BUT SUBJECT TO THE CONSENT OF LENDERS WITH LC EXPOSURE REPRESENTING
GREATER THAN 50% OF THE TOTAL LC EXPOSURE), BE APPLIED TO SATISFY OTHER
OBLIGATIONS OF THE BORROWER UNDER THIS AGREEMENT.  IF THE BORROWER IS REQUIRED
TO PROVIDE AN AMOUNT OF CASH COLLATERAL HEREUNDER AS A RESULT OF THE OCCURRENCE
OF AN EVENT OF DEFAULT, SUCH AMOUNT (TO THE EXTENT NOT APPLIED AS AFORESAID)
SHALL BE RETURNED TO THE BORROWER WITHIN THREE BUSINESS DAYS AFTER ALL EVENTS OF
DEFAULT HAVE BEEN CURED OR WAIVED.

SECTION 2.07.  Funding of Borrowings.  (a)  Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.05.  The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request or
Competitive Bid Request; provided that ABR Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the Issuing Bank.


(B)                                 UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED NOTICE FROM A LENDER PRIOR TO THE PROPOSED DATE OF ANY BORROWING THAT
SUCH LENDER WILL NOT MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S
SHARE OF SUCH BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER
HAS MADE SUCH SHARE AVAILABLE ON SUCH DATE IN ACCORDANCE WITH PARAGRAPH (A) OF
THIS SECTION AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE
BORROWER A CORRESPONDING AMOUNT.  IN SUCH EVENT, IF A LENDER HAS NOT IN FACT
MADE ITS SHARE OF THE APPLICABLE BORROWING AVAILABLE TO THE ADMINISTRATIVE
AGENT, THEN THE APPLICABLE LENDER AND THE BORROWER SEVERALLY AGREE TO PAY TO THE
ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT WITH INTEREST
THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS MADE AVAILABLE
TO THE BORROWER TO BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE
AGENT, AT (I) IN THE CASE OF SUCH LENDER, THE GREATER OF THE FEDERAL FUNDS
EFFECTIVE RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE
WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION OR (II) IN THE CASE OF THE
BORROWER, THE INTEREST RATE APPLICABLE TO ABR LOANS.  IF SUCH LENDER PAYS SUCH
AMOUNT TO THE ADMINISTRATIVE AGENT, THEN SUCH AMOUNT SHALL CONSTITUTE SUCH
LENDER’S LOAN INCLUDED IN SUCH BORROWING.

SECTION 2.08.  Interest Elections.  (a)  Each Revolving Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurodollar Revolving Borrowing, shall have an initial Interest Period
as specified in such Borrowing Request.  Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section.  The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.  This Section shall not apply to
Competitive Borrowings or Swingline Borrowings, which may not be converted or
continued.

28


--------------------------------------------------------------------------------



(B)                                 TO MAKE AN ELECTION PURSUANT TO THIS
SECTION, THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH ELECTION BY
TELEPHONE BY THE TIME THAT A BORROWING REQUEST WOULD BE REQUIRED UNDER SECTION
2.03 IF THE BORROWER WERE REQUESTING A REVOLVING BORROWING OF THE TYPE RESULTING
FROM SUCH ELECTION TO BE MADE ON THE EFFECTIVE DATE OF SUCH ELECTION.  EACH SUCH
TELEPHONIC INTEREST ELECTION REQUEST SHALL BE IRREVOCABLE AND SHALL BE CONFIRMED
PROMPTLY BY HAND DELIVERY OR TELECOPY TO THE ADMINISTRATIVE AGENT OF A WRITTEN
INTEREST ELECTION REQUEST IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT AND
SIGNED BY THE BORROWER.


(C)                                  EACH TELEPHONIC AND WRITTEN INTEREST
ELECTION REQUEST SHALL SPECIFY THE FOLLOWING INFORMATION IN COMPLIANCE WITH
SECTION 2.02:

(I)                                     THE BORROWING TO WHICH SUCH INTEREST
ELECTION REQUEST APPLIES AND, IF DIFFERENT OPTIONS ARE BEING ELECTED WITH
RESPECT TO DIFFERENT PORTIONS THEREOF, THE PORTIONS THEREOF TO BE ALLOCATED TO
EACH RESULTING BORROWING (IN WHICH CASE THE INFORMATION TO BE SPECIFIED PURSUANT
TO CLAUSES (III) AND (IV) BELOW SHALL BE SPECIFIED FOR EACH RESULTING
BORROWING);

(II)                                  THE EFFECTIVE DATE OF THE ELECTION MADE
PURSUANT TO SUCH INTEREST ELECTION REQUEST, WHICH SHALL BE A BUSINESS DAY;

(III)                               WHETHER THE RESULTING BORROWING IS TO BE AN
ABR BORROWING OR A EURODOLLAR BORROWING; AND

(IV)                              IF THE RESULTING BORROWING IS A EURODOLLAR
BORROWING, THE INTEREST PERIOD TO BE APPLICABLE THERETO AFTER GIVING EFFECT TO
SUCH ELECTION, WHICH SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF THE
TERM “INTEREST PERIOD”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.


(D)                                 PROMPTLY FOLLOWING RECEIPT OF AN INTEREST
ELECTION REQUEST, THE ADMINISTRATIVE AGENT SHALL ADVISE EACH LENDER OF THE
DETAILS THEREOF AND OF SUCH LENDER’S PORTION OF EACH RESULTING BORROWING.


(E)                                  IF THE BORROWER FAILS TO DELIVER A TIMELY
INTEREST ELECTION REQUEST WITH RESPECT TO A EURODOLLAR REVOLVING BORROWING PRIOR
TO THE END OF THE INTEREST PERIOD APPLICABLE THERETO, THEN, UNLESS SUCH
BORROWING IS REPAID AS PROVIDED HEREIN, AT THE END OF SUCH INTEREST PERIOD SUCH
BORROWING SHALL BE CONVERTED TO AN ABR BORROWING.  NOTWITHSTANDING ANY CONTRARY
PROVISION HEREOF, IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND THE
ADMINISTRATIVE AGENT, AT THE REQUEST OF THE REQUIRED LENDERS, SO NOTIFIES THE
BORROWER, THEN, SO LONG AS AN EVENT OF DEFAULT IS CONTINUING (I) NO OUTSTANDING
REVOLVING BORROWING MAY BE CONVERTED TO OR CONTINUED AS A EURODOLLAR BORROWING
AND (II) UNLESS REPAID, EACH EURODOLLAR REVOLVING BORROWING SHALL BE CONVERTED
TO AN ABR BORROWING AT THE END OF THE INTEREST PERIOD APPLICABLE THERETO.

SECTION 2.09.  Termination and Reduction of Commitments.  (a)  Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

29


--------------------------------------------------------------------------------



(B)                                 THE BORROWER MAY AT ANY TIME TERMINATE, OR
FROM TIME TO TIME REDUCE, THE COMMITMENTS; PROVIDED THAT (I) EACH REDUCTION OF
THE COMMITMENTS SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $1,000,000
AND NOT LESS THAN $5,000,000 (UNLESS ALL COMMITMENTS ARE TERMINATED IN THEIR
ENTIRETY) AND (II) THE BORROWER SHALL NOT TERMINATE OR REDUCE THE COMMITMENTS
IF, AFTER GIVING EFFECT TO ANY CONCURRENT PREPAYMENT OF THE LOANS IN ACCORDANCE
WITH SECTION 2.11, THE SUM OF THE REVOLVING CREDIT EXPOSURES PLUS THE AGGREGATE
PRINCIPAL AMOUNT OF OUTSTANDING COMPETITIVE LOANS WOULD EXCEED THE TOTAL
COMMITMENTS.


(C)                                  THE BORROWER SHALL NOTIFY THE
ADMINISTRATIVE AGENT OF ANY ELECTION TO TERMINATE OR REDUCE THE COMMITMENTS
UNDER PARAGRAPH (B) OF THIS SECTION AT LEAST ONE BUSINESS DAY PRIOR TO THE
EFFECTIVE DATE OF SUCH TERMINATION OR REDUCTION, SPECIFYING SUCH ELECTION AND
THE EFFECTIVE DATE THEREOF.  PROMPTLY FOLLOWING RECEIPT OF ANY NOTICE, THE
ADMINISTRATIVE AGENT SHALL ADVISE THE LENDERS OF THE CONTENTS THEREOF.  EACH
NOTICE DELIVERED BY THE BORROWER PURSUANT TO THIS SECTION SHALL BE IRREVOCABLE;
PROVIDED THAT A NOTICE OF TERMINATION OF THE COMMITMENTS DELIVERED BY THE
BORROWER MAY STATE THAT SUCH NOTICE IS CONDITIONED UPON THE EFFECTIVENESS OF
OTHER CREDIT FACILITIES, IN WHICH CASE SUCH NOTICE MAY BE REVOKED BY THE
BORROWER (BY NOTICE TO THE ADMINISTRATIVE AGENT ON OR PRIOR TO THE SPECIFIED
EFFECTIVE DATE) IF SUCH CONDITION IS NOT SATISFIED.  ANY TERMINATION OR
REDUCTION OF THE COMMITMENTS SHALL BE PERMANENT.  EACH REDUCTION OF THE
COMMITMENTS SHALL BE MADE RATABLY AMONG THE LENDERS IN ACCORDANCE WITH THEIR
RESPECTIVE COMMITMENTS.

SECTION 2.10.  Repayment of Loans; Evidence of Debt.  (a)  The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date, (ii) to the Administrative Agent for the account of each Lender
the then unpaid principal amount of each Competitive Loan on the last day of the
Interest Period applicable to such Loan and (iii) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earlier of the
Termination Date and the first date after such Swingline Loan is made that is
the 15th or last day of a calendar month and is at least seven days after such
Swingline Loan is made; provided that on each date that a Revolving Borrowing or
Competitive Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.


(B)                                 EACH LENDER SHALL MAINTAIN IN ACCORDANCE
WITH ITS USUAL PRACTICE AN ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF
THE BORROWER TO SUCH LENDER RESULTING FROM EACH LOAN MADE BY SUCH LENDER,
INCLUDING THE AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDER
FROM TIME TO TIME HEREUNDER.


(C)                                  THE ADMINISTRATIVE AGENT SHALL MAINTAIN
ACCOUNTS IN WHICH IT SHALL RECORD (I) THE AMOUNT OF EACH LOAN MADE HEREUNDER,
THE CLASS AND TYPE THEREOF AND THE INTEREST PERIOD APPLICABLE THERETO, (II) THE
AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE
FROM THE BORROWER TO EACH LENDER HEREUNDER AND (III) THE AMOUNT OF ANY SUM
RECEIVED BY THE ADMINISTRATIVE AGENT HEREUNDER FOR THE ACCOUNT OF THE LENDERS
AND EACH LENDER’S SHARE THEREOF.


(D)                                 THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED
PURSUANT TO PARAGRAPH (B) OR (C) OF THIS SECTION SHALL BE PRIMA FACIE EVIDENCE
OF THE EXISTENCE AND AMOUNTS OF THE OBLIGATIONS RECORDED THEREIN; PROVIDED THAT
THE FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT

30


--------------------------------------------------------------------------------



TO MAINTAIN SUCH ACCOUNTS OR ANY ERROR THEREIN SHALL NOT IN ANY MANNER AFFECT
THE OBLIGATION OF THE BORROWER TO REPAY THE LOANS IN ACCORDANCE WITH THE TERMS
OF THIS AGREEMENT.


(E)                                  ANY LENDER MAY REQUEST THAT LOANS MADE BY
IT BE EVIDENCED BY A PROMISSORY NOTE.  IN SUCH EVENT, THE BORROWER SHALL
PREPARE, EXECUTE AND DELIVER TO SUCH LENDER A PROMISSORY NOTE PAYABLE TO THE
ORDER OF SUCH LENDER (OR, IF REQUESTED BY SUCH LENDER, TO SUCH LENDER AND ITS
REGISTERED ASSIGNS) AND IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT. 
THEREAFTER, THE LOANS EVIDENCED BY SUCH PROMISSORY NOTE AND INTEREST THEREON
SHALL AT ALL TIMES (INCLUDING AFTER ASSIGNMENT PURSUANT TO SECTION 9.04) BE
REPRESENTED BY ONE OR MORE PROMISSORY NOTES IN SUCH FORM PAYABLE TO THE ORDER OF
THE PAYEE NAMED THEREIN (OR, IF SUCH PROMISSORY NOTE IS A REGISTERED NOTE, TO
SUCH PAYEE AND ITS REGISTERED ASSIGNS).

SECTION 2.11.  Prepayment of Loans.  (a)  The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (b) of this Section;
provided that the Borrower shall not have the right to prepay any Competitive
Loan without the prior consent of the Lender thereof and provided that any such
prepayment shall not be less than $1,000,000.


(B)                                 THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE
AGENT (AND, IN THE CASE OF PREPAYMENT OF A SWINGLINE LOAN, THE SWINGLINE LENDER)
BY TELEPHONE (CONFIRMED BY TELECOPY) OF ANY PREPAYMENT HEREUNDER (I) IN THE CASE
OF PREPAYMENT OF A EURODOLLAR REVOLVING BORROWING, NOT LATER THAN 3:00 P.M., NEW
YORK CITY TIME, THREE BUSINESS DAYS BEFORE THE DATE OF PREPAYMENT, (II) IN THE
CASE OF PREPAYMENT OF AN ABR REVOLVING BORROWING, NOT LATER THAN 3:00 P.M., NEW
YORK CITY TIME, ONE BUSINESS DAY BEFORE THE DATE OF PREPAYMENT OR (III) IN THE
CASE OF PREPAYMENT OF A SWINGLINE LOAN, NOT LATER THAN 12:00 NOON, NEW YORK CITY
TIME, ON THE DATE OF PREPAYMENT.  EACH SUCH NOTICE SHALL BE IRREVOCABLE AND
SHALL SPECIFY THE PREPAYMENT DATE AND THE PRINCIPAL AMOUNT OF EACH BORROWING OR
PORTION THEREOF TO BE PREPAID; PROVIDED THAT, IF A NOTICE OF PREPAYMENT IS GIVEN
IN CONNECTION WITH A CONDITIONAL NOTICE OF TERMINATION OF THE COMMITMENTS AS
CONTEMPLATED BY SECTION 2.09, THEN SUCH NOTICE OF PREPAYMENT MAY BE REVOKED IF
SUCH NOTICE OF TERMINATION IS REVOKED IN ACCORDANCE WITH SECTION 2.09.  PROMPTLY
FOLLOWING RECEIPT OF ANY SUCH NOTICE RELATING TO A REVOLVING BORROWING, THE
ADMINISTRATIVE AGENT SHALL ADVISE THE LENDERS OF THE CONTENTS THEREOF.   EACH
PARTIAL PREPAYMENT OF ANY REVOLVING BORROWING SHALL BE IN AN AMOUNT THAT WOULD
BE PERMITTED IN THE CASE OF AN ADVANCE OF A REVOLVING BORROWING OF THE SAME TYPE
AS PROVIDED IN SECTION 2.02.  EACH PREPAYMENT OF A REVOLVING BORROWING SHALL BE
APPLIED RATABLY TO THE LOANS INCLUDED IN THE PREPAID BORROWING.  PREPAYMENTS
SHALL BE ACCOMPANIED BY ACCRUED INTEREST TO THE EXTENT REQUIRED BY SECTION 2.13.

SECTION 2.12.  Fees.  (a)  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a facility fee, which shall accrue at the
Applicable Facility Fee Rate on the daily amount of the Commitment of such
Lender (whether used or unused) during the period from and including the date
hereof to but excluding the date on which such Commitment terminates; provided
that, if such Lender continues to have any Revolving Credit Exposure after its
Commitment terminates, then such facility fee shall continue to accrue on the
daily amount of such Lender’s Revolving Credit Exposure from and including the
date on which its Commitment terminates to but excluding the date on which such
Lender ceases to have any Revolving Credit Exposure.  Facility fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day

31


--------------------------------------------------------------------------------


following such last day, commencing on the first such date to occur three full
months after the date hereof; provided that all such fees shall be payable on
the date on which the Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand.  All
facility fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).


(B)                                 THE BORROWER AGREES TO PAY (I) TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER A PARTICIPATION FEE WITH
RESPECT TO ITS PARTICIPATIONS IN LETTERS OF CREDIT, WHICH SHALL ACCRUE AT THE
SAME APPLICABLE MARGIN USED TO DETERMINE THE INTEREST RATE APPLICABLE TO
EURODOLLAR REVOLVING LOANS ON THE AVERAGE DAILY AMOUNT OF SUCH LENDER’S LC
EXPOSURE (EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO UNREIMBURSED LC
DISBURSEMENTS) DURING THE PERIOD FROM AND INCLUDING THE EFFECTIVE DATE TO BUT
EXCLUDING THE LATER OF THE DATE ON WHICH SUCH LENDER’S COMMITMENT TERMINATES AND
THE DATE ON WHICH SUCH LENDER CEASES TO HAVE ANY LC EXPOSURE, AND (II) TO THE
ISSUING BANK A FRONTING FEE, CALCULATED AT A RATE OF 0.125% PER ANNUM ON THE
AVERAGE DAILY AMOUNT OF THE TOTAL LC EXPOSURE, AS WELL AS THE ISSUING BANK’S
STANDARD FEES WITH RESPECT TO THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF
ANY LETTER OF CREDIT OR PROCESSING OF DRAWINGS THEREUNDER.  PARTICIPATION FEES
AND FRONTING FEES ACCRUED THROUGH AND INCLUDING THE LAST DAY OF MARCH, JUNE,
SEPTEMBER AND DECEMBER OF EACH YEAR SHALL BE PAYABLE ON THE THIRD BUSINESS DAY
FOLLOWING SUCH LAST DAY, COMMENCING ON THE FIRST SUCH DATE TO OCCUR AFTER THE
EFFECTIVE DATE; PROVIDED THAT ALL SUCH FEES SHALL BE PAYABLE ON THE DATE ON
WHICH THE COMMITMENTS TERMINATE AND ANY SUCH FEES ACCRUING AFTER THE DATE ON
WHICH THE COMMITMENTS TERMINATE SHALL BE PAYABLE ON DEMAND.  ANY OTHER FEES
PAYABLE TO THE ISSUING BANK PURSUANT TO THIS PARAGRAPH SHALL BE PAYABLE WITHIN
10 DAYS AFTER DEMAND.  ALL PARTICIPATION FEES AND FRONTING FEES SHALL BE
COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS AND SHALL BE PAYABLE FOR THE ACTUAL
NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY).


(C)                                  THE BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT, FOR ITS OWN ACCOUNT, FEES PAYABLE IN THE AMOUNTS AND AT
THE TIMES SEPARATELY AGREED UPON BETWEEN THE BORROWER AND THE ADMINISTRATIVE
AGENT.


(D)                                 ALL FEES PAYABLE HEREUNDER SHALL BE PAID ON
THE DATES DUE, IN IMMEDIATELY AVAILABLE FUNDS, TO THE ADMINISTRATIVE AGENT (OR
TO THE ISSUING BANK, IN THE CASE OF FEES PAYABLE TO IT) FOR DISTRIBUTION, IN THE
CASE OF FACILITY FEES AND PARTICIPATION FEES, TO THE LENDERS.  FEES PAID SHALL
NOT BE REFUNDABLE UNDER ANY CIRCUMSTANCES.


(E)                                  THE BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER A UTILIZATION FEE (THE
“UTILIZATION FEE”), CALCULATED AT A RATE OF 0.125% PER ANNUM ON THE AVERAGE
DAILY AMOUNT OF THE TOTAL REVOLVING CREDIT EXPOSURE WHENEVER SUCH TOTAL
REVOLVING CREDIT EXPOSURE EXCEEDS 50% OF THE COMMITMENTS.  UTILIZATION FEES
ACCRUED THROUGH AND INCLUDING THE LAST DAY OF MARCH, JUNE, SEPTEMBER AND
DECEMBER OF EACH YEAR SHALL BE PAYABLE ON THE THIRD BUSINESS DAY FOLLOWING SUCH
LAST DAY, COMMENCING ON THE FIRST SUCH DATE TO OCCUR AFTER THE EFFECTIVE DATE;
PROVIDED THAT ALL SUCH FEES SHALL BE PAYABLE ON THE DATE ON WHICH THE
COMMITMENTS TERMINATE AND ANY SUCH FEES ACCRUING AFTER THE DATE ON WHICH THE
COMMITMENTS TERMINATE SHALL BE PAYABLE ON DEMAND.  ALL UTILIZATION FEES SHALL BE
COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS AND SHALL BE PAYABLE FOR THE ACTUAL
NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY).

32


--------------------------------------------------------------------------------


SECTION 2.13.  Interest.  (a)  The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Margin.


(B)                                 THE LOANS COMPRISING EACH EURODOLLAR
BORROWING SHALL BEAR INTEREST (I) IN THE CASE OF A EURODOLLAR REVOLVING LOAN, AT
THE ADJUSTED LIBO RATE FOR THE INTEREST PERIOD IN EFFECT FOR SUCH BORROWING PLUS
THE APPLICABLE MARGIN, OR (II) IN THE CASE OF A EURODOLLAR COMPETITIVE LOAN, AT
THE LIBO RATE FOR THE INTEREST PERIOD IN EFFECT FOR SUCH BORROWING PLUS (OR
MINUS, AS APPLICABLE) THE MARGIN APPLICABLE TO SUCH LOAN.


(C)                                  EACH FIXED RATE LOAN SHALL BEAR INTEREST AT
THE FIXED RATE APPLICABLE TO SUCH LOAN.


(D)                                 NOTWITHSTANDING THE FOREGOING, IF ANY
PRINCIPAL OF OR INTEREST ON ANY LOAN OR ANY FEE OR OTHER AMOUNT PAYABLE BY THE
BORROWER HEREUNDER IS NOT PAID WHEN DUE, WHETHER AT STATED MATURITY, UPON
ACCELERATION OR OTHERWISE, SUCH OVERDUE AMOUNT SHALL BEAR INTEREST, AFTER AS
WELL AS BEFORE JUDGMENT, AT A RATE PER ANNUM EQUAL TO (I) IN THE CASE OF OVERDUE
PRINCIPAL OF ANY LOAN, 2% PLUS THE RATE OTHERWISE APPLICABLE TO SUCH LOAN AS
PROVIDED IN THE PRECEDING PARAGRAPHS OF THIS SECTION OR (II) IN THE CASE OF ANY
OTHER AMOUNT, 2% PLUS THE RATE APPLICABLE TO ABR LOANS AS PROVIDED IN PARAGRAPH
(A) OF THIS SECTION.


(E)                                  ACCRUED INTEREST ON EACH LOAN SHALL BE
PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE FOR SUCH LOAN AND, IN THE CASE
OF REVOLVING LOANS, UPON TERMINATION OF THE COMMITMENTS; PROVIDED THAT (I)
INTEREST ACCRUED PURSUANT TO PARAGRAPH (D) OF THIS SECTION SHALL BE PAYABLE ON
DEMAND, (II) IN THE EVENT OF ANY REPAYMENT OR PREPAYMENT OF ANY LOAN (OTHER THAN
A PREPAYMENT OF AN ABR REVOLVING LOAN PRIOR TO THE END OF THE AVAILABILITY
PERIOD), ACCRUED INTEREST ON THE PRINCIPAL AMOUNT REPAID OR PREPAID SHALL BE
PAYABLE ON THE DATE OF SUCH REPAYMENT OR PREPAYMENT AND (III) IN THE EVENT OF
ANY CONVERSION OF ANY EURODOLLAR REVOLVING LOAN PRIOR TO THE END OF THE CURRENT
INTEREST PERIOD THEREFOR, ACCRUED INTEREST ON SUCH LOAN SHALL BE PAYABLE ON THE
EFFECTIVE DATE OF SUCH CONVERSION.


(F)                                    ALL INTEREST HEREUNDER SHALL BE COMPUTED
ON THE BASIS OF A YEAR OF 360 DAYS, EXCEPT THAT INTEREST COMPUTED BY REFERENCE
TO THE ALTERNATE BASE RATE AT TIMES WHEN THE ALTERNATE BASE RATE IS BASED ON THE
PRIME RATE SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN
A LEAP YEAR), AND IN EACH CASE SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS
ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY).  THE APPLICABLE
ALTERNATE BASE RATE, ADJUSTED LIBO RATE OR LIBO RATE SHALL BE DETERMINED BY THE
ADMINISTRATIVE AGENT, AND SUCH DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST
ERROR.

SECTION 2.14.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:


(A)                                  THE ADMINISTRATIVE AGENT DETERMINES (WHICH
DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR) THAT ADEQUATE AND
REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING THE ADJUSTED LIBO RATE OR THE
LIBO RATE, AS APPLICABLE, FOR SUCH INTEREST PERIOD; OR


(B)                                 THE ADMINISTRATIVE AGENT IS ADVISED BY THE
REQUIRED LENDERS (OR, IN THE CASE OF A EURODOLLAR COMPETITIVE LOAN, THE LENDER
THAT IS REQUIRED TO MAKE SUCH LOAN) THAT THE

33


--------------------------------------------------------------------------------



ADJUSTED LIBO RATE OR THE LIBO RATE, AS APPLICABLE, FOR SUCH INTEREST PERIOD
WILL NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH LENDERS (OR LENDER) OF
MAKING OR MAINTAINING THEIR LOANS (OR ITS LOAN) INCLUDED IN SUCH BORROWING FOR
SUCH INTEREST PERIOD;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing and (iii) any
request by the Borrower for a Eurodollar Competitive Borrowing shall be
ineffective; provided that (A) if the circumstances giving rise to such notice
do not affect all the Lenders, then requests by the Borrower for Eurodollar
Competitive Borrowings may be made to Lenders that are not affected thereby and
(B) if the circumstances giving rise to such notice affect only one Type of
Borrowings, then the other Type of Borrowings shall be permitted.

SECTION 2.15.  Increased Costs.  (a)  If any Change in Law shall:

(I)                                     IMPOSE, MODIFY OR DEEM APPLICABLE ANY
RESERVE, SPECIAL DEPOSIT OR SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH
OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED BY, ANY LENDER (EXCEPT ANY SUCH
RESERVE REQUIREMENT REFLECTED IN THE ADJUSTED LIBO RATE) OR THE ISSUING BANK; OR

(II)                                  IMPOSE ON ANY LENDER OR THE ISSUING BANK
OR THE LONDON INTERBANK MARKET ANY OTHER CONDITION AFFECTING THIS AGREEMENT OR
EURODOLLAR LOANS OR FIXED RATE LOANS MADE BY SUCH LENDER OR ANY LETTER OF CREDIT
OR PARTICIPATION THEREIN;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or Fixed Rate Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or the Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender or the Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.


(B)                                 IF ANY LENDER OR THE ISSUING BANK DETERMINES
THAT ANY CHANGE IN LAW REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE
EFFECT OF REDUCING THE RATE OF RETURN ON SUCH LENDER’S OR THE ISSUING BANK’S
CAPITAL OR ON THE CAPITAL OF SUCH LENDER’S OR THE ISSUING BANK’S HOLDING
COMPANY, IF ANY, AS A CONSEQUENCE OF THIS AGREEMENT OR THE LOANS MADE BY, OR
PARTICIPATIONS IN LETTERS OF CREDIT HELD BY, SUCH LENDER, OR THE LETTERS OF
CREDIT ISSUED BY THE ISSUING BANK, TO A LEVEL BELOW THAT WHICH SUCH LENDER OR
THE ISSUING BANK OR SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY COULD
HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH
LENDER’S OR THE ISSUING BANK’S POLICIES AND THE POLICIES OF SUCH LENDER’S OR THE
ISSUING BANK’S HOLDING COMPANY WITH RESPECT TO CAPITAL ADEQUACY), THEN FROM TIME
TO TIME THE BORROWER WILL PAY TO SUCH LENDER OR THE ISSUING BANK, AS THE CASE
MAY BE, SUCH ADDITIONAL

34


--------------------------------------------------------------------------------



AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR THE ISSUING BANK OR SUCH
LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED.


(C)                                  A CERTIFICATE OF A LENDER OR THE ISSUING
BANK SETTING FORTH THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER OR
THE ISSUING BANK OR ITS HOLDING COMPANY, AS THE CASE MAY BE, AS SPECIFIED IN
PARAGRAPH (A) OR (B) OF THIS SECTION SHALL BE DELIVERED TO THE BORROWER AND
SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE BORROWER SHALL PAY SUCH LENDER
OR THE ISSUING BANK, AS THE CASE MAY BE, THE AMOUNT SHOWN AS DUE ON ANY SUCH
CERTIFICATE WITHIN 10 DAYS AFTER RECEIPT THEREOF.


(D)                                 FAILURE OR DELAY ON THE PART OF ANY LENDER
OR THE ISSUING BANK TO DEMAND COMPENSATION PURSUANT TO THIS SECTION SHALL NOT
CONSTITUTE A WAIVER OF SUCH LENDER’S OR THE ISSUING BANK’S RIGHT TO DEMAND SUCH
COMPENSATION; PROVIDED THAT THE BORROWER SHALL NOT BE REQUIRED TO COMPENSATE A
LENDER OR THE ISSUING BANK PURSUANT TO THIS SECTION FOR ANY INCREASED COSTS OR
REDUCTIONS INCURRED MORE THAN 270 DAYS PRIOR TO THE DATE THAT SUCH LENDER OR THE
ISSUING BANK, AS THE CASE MAY BE, NOTIFIES THE BORROWER OF THE CHANGE IN LAW
GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S OR THE
ISSUING BANK’S INTENTION TO CLAIM COMPENSATION THEREFOR; PROVIDED FURTHER THAT,
IF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS
RETROACTIVE, THEN THE 270-DAY PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO
INCLUDE THE PERIOD OF RETROACTIVE EFFECT THEREOF.


(E)                                  NOTWITHSTANDING THE FOREGOING PROVISIONS OF
THIS SECTION, A LENDER SHALL NOT BE ENTITLED TO COMPENSATION PURSUANT TO THIS
SECTION IN RESPECT OF ANY COMPETITIVE LOAN IF THE CHANGE IN LAW THAT WOULD
OTHERWISE ENTITLE IT TO SUCH COMPENSATION SHALL HAVE BEEN PUBLICLY ANNOUNCED
PRIOR TO SUBMISSION OF THE COMPETITIVE BID PURSUANT TO WHICH SUCH LOAN WAS MADE.


(F)                                    NOTWITHSTANDING ANYTHING IN THIS SECTION
TO THE CONTRARY, THIS SECTION SHALL NOT APPLY TO TAXES, WHICH SHALL BE GOVERNED
SOLELY BY SECTION 2.17.

SECTION 2.16.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan or Fixed Rate Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan or Fixed Rate Loan on the date specified
in any notice delivered pursuant hereto (regardless of whether such notice may
be revoked under Section 2.11(b) and is revoked in accordance therewith),
(d) the failure to borrow any Competitive Loan after accepting the Competitive
Bid to make such Loan, or (e) the assignment of any Eurodollar Loan or Fixed
Rate Loan other than on the last day of the Interest Period applicable thereto
as a result of a request by the Borrower pursuant to Section 2.19, then, in any
such event, the Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event.  In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on

35


--------------------------------------------------------------------------------


such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error.  The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

SECTION 2.17.  Taxes.  (a)  Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Taxes unless deduction of such Taxes is required by law (or by
the interpretation or administration thereof); provided that if the Borrower
shall be so required to deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions of such Indemnified Taxes or Other Taxes
(including deductions of such Indemnified Taxes or Other Taxes applicable to
additional sums payable under this Section 2.17(a)) the Administrative Agent,
Lender or the Issuing Bank (as the case may be) receives an amount equal to the
sum it would have received had no such deductions of such Indemnified Taxes or
Other Taxes been made, (ii) the Borrower shall make such deductions of such
Indemnified Taxes or Other Taxes and (iii) the Borrower shall pay the full
amount so deducted to the relevant Governmental Authority in accordance with
applicable law.


(B)                                 IN ADDITION, THE BORROWER SHALL PAY ANY
OTHER TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE
LAW.


(C)                                  THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT, EACH LENDER AND THE ISSUING BANK PROMPTLY AFTER WRITTEN
DEMAND THEREFOR, WHICH WRITTEN DEMAND SHALL BE MADE PROMPTLY AFTER THE
ADMINISTRATIVE AGENT, SUCH LENDER OR THE ISSUING BANK RECEIVES WRITTEN DEMAND
FOR PAYMENT OF ANY INDEMNIFIED TAXES OR OTHER TAXES FROM THE RELEVANT
GOVERNMENTAL AUTHORITY, FOR THE FULL AMOUNT OF SUCH INDEMNIFIED TAXES OR OTHER
TAXES PAID BY THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE ISSUING BANK, AS THE
CASE MAY BE, ON OR WITH RESPECT TO ANY PAYMENT BY OR ON ACCOUNT OF ANY
OBLIGATION OF THE BORROWER HEREUNDER (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES
PROPERLY IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS
SECTION 2.17(B)) AND ANY PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING
THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR
OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT
GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR
LIABILITY AND, IN REASONABLE DETAIL, THE MANNER IN WHICH SUCH AMOUNT SHALL HAVE
BEEN DETERMINED, DELIVERED TO THE BORROWER BY A LENDER OR THE ISSUING BANK, OR
BY THE ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF A LENDER OR THE
ISSUING BANK, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


(D)                                 AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF
INDEMNIFIED TAXES OR OTHER TAXES BY THE BORROWER TO A GOVERNMENTAL AUTHORITY,
THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A
CERTIFIED COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING
SUCH PAYMENT, A COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF
SUCH PAYMENT REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.

36


--------------------------------------------------------------------------------



(E)                                  EACH FOREIGN LENDER SHALL DELIVER TO THE
BORROWER AND THE ADMINISTRATIVE AGENT ON OR BEFORE THE DATE SUCH FOREIGN LENDER
BECOMES A PARTY TO THIS AGREEMENT AND ON OR BEFORE THE DATE, IF ANY, SUCH
FOREIGN LENDER CHANGES ITS LENDING OFFICE (I) TWO DULY EXECUTED AND PROPERLY
COMPLETED INTERNAL REVENUE SERVICE FORMS W-8ECI, W-8IMY, W-8EXP, OR W-8BEN (WITH
RESPECT TO THE BENEFIT OF AN INCOME TAX TREATY), OR OTHER APPLICABLE FORMS,
CERTIFYING TO SUCH FOREIGN LENDER’S ENTITLEMENT TO A COMPLETE EXEMPTION FROM OR
REDUCED RATE OF UNITED STATES WITHHOLDING TAX WITH RESPECT TO ALL PAYMENTS TO BE
MADE TO IT UNDER THE LOAN DOCUMENTS, OR (II) IF SUCH FOREIGN LENDER IS NOT A
“BANK” WITHIN THE MEANING OF SECTION 881(C)(3)(A) OF THE CODE, EITHER (X) THE
FORMS REFERRED TO IN CLAUSE (I) ABOVE CERTIFYING TO SUCH FOREIGN LENDER’S
ENTITLEMENT TO A COMPLETE EXEMPTION FROM UNITED STATES WITHHOLDING TAX WITH
RESPECT TO ALL PAYMENTS TO BE MADE TO IT UNDER THE LOAN DOCUMENTS, OR (Y) TWO
DULY EXECUTED AND PROPERLY COMPLETED INTERNAL REVENUE SERVICE FORMS W-8BEN (OR
SUCCESSOR FORMS) AND A DULY EXECUTED CERTIFICATE SUBSTANTIALLY IN THE FORM OF
EXHIBIT D (ANY SUCH CERTIFICATE, A “SECTION 2.17(E) CERTIFICATE”).  IN ADDITION,
EACH FOREIGN LENDER SHALL DELIVER SUCH INTERNAL REVENUE SERVICE FORMS AND THE
SECTION 2.17(E) CERTIFICATE (AS APPLICABLE) TO THE BORROWER AND THE
ADMINISTRATIVE AGENT PROMPTLY UPON THE OBSOLESCENCE, INACCURACY OR INVALIDITY OF
ANY SUCH INTERNAL REVENUE SERVICE FORMS OR SECTION 2.17(E) CERTIFICATE
PREVIOUSLY DELIVERED BY SUCH FOREIGN LENDER PURSUANT TO THIS SECTION 2.17(E). 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS PARAGRAPH, A FOREIGN LENDER SHALL
NOT BE REQUIRED TO DELIVER ANY FORM PURSUANT TO THIS PARAGRAPH THAT SUCH FOREIGN
LENDER IS NOT LEGALLY ABLE TO DELIVER.


(F)                                    IF THE ADMINISTRATIVE AGENT OR ANY LENDER
DETERMINES IN ITS SOLE DISCRETION EXERCISED IN GOOD FAITH THAT IT HAS RECEIVED A
REFUND OF ANY INDEMNIFIED TAXES OR OTHER TAXES AS TO WHICH IT HAS BEEN
INDEMNIFIED BY THE BORROWER OR WITH RESPECT TO WHICH THE BORROWER HAS PAID
ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 2.17, IT SHALL PROMPTLY PAY OVER
SUCH REFUND TO THE BORROWER (BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE,
OR ADDITIONAL AMOUNTS PAID, BY THE BORROWER UNDER THIS SECTION 2.17 WITH RESPECT
TO THE INDEMNIFIED TAXES OR OTHER TAXES GIVING RISE TO SUCH REFUND) NET OF ALL
REASONABLE OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE AGENT OR SUCH LENDER AND
WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT GOVERNMENTAL
AUTHORITY WITH RESPECT TO SUCH REFUND); PROVIDED, THAT THE BORROWER, UPON THE
REQUEST OF THE ADMINISTRATIVE AGENT OR SUCH LENDER, AGREES TO REPAY THE AMOUNT
PAID OVER TO THE BORROWER (PLUS ANY PENALTIES, INTEREST OR OTHER CHARGES IMPOSED
BY THE RELEVANT GOVERNMENTAL AUTHORITY) TO THE ADMINISTRATIVE AGENT OR SUCH
LENDER IN THE EVENT THE ADMINISTRATIVE AGENT OR SUCH LENDER IS REQUIRED TO REPAY
SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY. THIS SECTION SHALL NOT BE CONSTRUED
TO REQUIRE THE ADMINISTRATIVE AGENT OR ANY LENDER TO MAKE AVAILABLE ITS TAX
RETURNS (OR ANY OTHER INFORMATION RELATING TO ITS TAXES WHICH IT DEEMS
CONFIDENTIAL) TO THE BORROWER OR ANY OTHER PERSON.

SECTION 2.18.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs. 
(a)  The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursements of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set-off or counterclaim.  Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at its offices at 270 Park Avenue, New York, New York, except payments to be
made directly to the Issuing

37


--------------------------------------------------------------------------------


Bank or Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the
Persons entitled thereto.  The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof.  If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension. 
All payments hereunder shall be made in dollars.


(B)                                 IF AT ANY TIME INSUFFICIENT FUNDS ARE
RECEIVED BY AND AVAILABLE TO THE ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS
OF PRINCIPAL, UNREIMBURSED LC DISBURSEMENTS, INTEREST AND FEES THEN DUE
HEREUNDER, SUCH FUNDS SHALL BE APPLIED (I) FIRST, TOWARDS PAYMENT OF INTEREST
AND FEES THEN DUE HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO IN
ACCORDANCE WITH THE AMOUNTS OF INTEREST AND FEES THEN DUE TO SUCH PARTIES, AND
(II) SECOND, TOWARDS PAYMENT OF PRINCIPAL AND UNREIMBURSED LC DISBURSEMENTS THEN
DUE HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE
AMOUNTS OF PRINCIPAL AND UNREIMBURSED LC DISBURSEMENTS THEN DUE TO SUCH PARTIES.


(C)                                  IF ANY LENDER SHALL, BY EXERCISING ANY
RIGHT OF SET-OFF OR COUNTERCLAIM OR OTHERWISE, OBTAIN PAYMENT IN RESPECT OF ANY
PRINCIPAL OF OR INTEREST ON ANY OF ITS REVOLVING LOANS OR PARTICIPATIONS IN LC
DISBURSEMENTS OR SWINGLINE LOANS RESULTING IN SUCH LENDER RECEIVING PAYMENT OF A
GREATER PROPORTION OF THE AGGREGATE AMOUNT OF ITS REVOLVING LOANS AND
PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE LOANS AND ACCRUED INTEREST
THEREON THAN THE PROPORTION RECEIVED BY ANY OTHER LENDER, THEN THE LENDER
RECEIVING SUCH GREATER PROPORTION SHALL PURCHASE (FOR CASH AT FACE VALUE)
PARTICIPATIONS IN THE REVOLVING LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS AND
SWINGLINE LOANS OF OTHER LENDERS TO THE EXTENT NECESSARY SO THAT THE BENEFIT OF
ALL SUCH PAYMENTS SHALL BE SHARED BY THE LENDERS RATABLY IN ACCORDANCE WITH THE
AGGREGATE AMOUNT OF PRINCIPAL OF AND ACCRUED INTEREST ON THEIR RESPECTIVE
REVOLVING LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE LOANS;
PROVIDED THAT (I) IF ANY SUCH PARTICIPATIONS ARE PURCHASED AND ALL OR ANY
PORTION OF THE PAYMENT GIVING RISE THERETO IS RECOVERED,  SUCH PARTICIPATIONS
SHALL BE RESCINDED AND THE PURCHASE PRICE RESTORED TO THE EXTENT OF SUCH
RECOVERY, WITHOUT INTEREST, AND (II) THE PROVISIONS OF THIS PARAGRAPH SHALL NOT
BE CONSTRUED TO APPLY TO ANY PAYMENT MADE BY THE BORROWER PURSUANT TO AND IN
ACCORDANCE WITH THE EXPRESS TERMS OF THIS AGREEMENT OR ANY PAYMENT OBTAINED BY A
LENDER AS CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY
OF ITS LOANS OR PARTICIPATIONS IN LC DISBURSEMENTS TO ANY ASSIGNEE OR
PARTICIPANT, OTHER THAN TO THE BORROWER OR ANY SUBSIDIARY OR AFFILIATE THEREOF
(AS TO WHICH THE PROVISIONS OF THIS PARAGRAPH SHALL APPLY).  THE BORROWER
CONSENTS TO THE FOREGOING AND AGREES, TO THE EXTENT IT MAY EFFECTIVELY DO SO
UNDER APPLICABLE LAW, THAT ANY LENDER ACQUIRING A PARTICIPATION PURSUANT TO THE
FOREGOING ARRANGEMENTS MAY EXERCISE AGAINST THE BORROWER RIGHTS OF SET-OFF AND
COUNTERCLAIM WITH RESPECT TO SUCH PARTICIPATION AS FULLY AS IF SUCH LENDER WERE
A DIRECT CREDITOR OF THE BORROWER IN THE AMOUNT OF SUCH PARTICIPATION.


(D)                                 UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED NOTICE FROM THE BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE
TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS OR THE ISSUING BANK
HEREUNDER THAT THE BORROWER WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT
MAY ASSUME THAT THE BORROWER HAS MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE
HEREWITH AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO THE

38


--------------------------------------------------------------------------------



LENDERS OR THE ISSUING BANK, AS THE CASE MAY BE, THE AMOUNT DUE.  IN SUCH EVENT,
IF THE BORROWER HAS NOT IN FACT MADE SUCH PAYMENT, THEN EACH OF THE LENDERS OR
THE ISSUING BANK, AS THE CASE MAY BE, SEVERALLY AGREES TO REPAY TO THE
ADMINISTRATIVE AGENT FORTHWITH ON DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH
LENDER OR ISSUING BANK WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING
THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF PAYMENT
TO THE ADMINISTRATIVE AGENT, AT THE GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE
AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING
INDUSTRY RULES ON INTERBANK COMPENSATION.


(E)                                  IF ANY LENDER SHALL FAIL TO MAKE ANY
PAYMENT REQUIRED TO BE MADE BY IT PURSUANT TO SECTION 2.05(C), 2.06(D) OR (E),
2.07(B) OR 2.18(D), THEN THE ADMINISTRATIVE AGENT MAY, IN ITS DISCRETION
(NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF), APPLY ANY AMOUNTS THEREAFTER
RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH LENDER TO SATISFY
SUCH LENDER’S OBLIGATIONS UNDER SUCH SECTIONS UNTIL ALL SUCH UNSATISFIED
OBLIGATIONS ARE FULLY PAID.

SECTION 2.19.  Mitigation Obligations; Replacement of Lenders.  (a)  If any
Lender requests compensation under Section 2.15, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not, in the reasonable judgment of such Lender, require such Lender
to incur an unreimbursed out-of-pocket cost or expense, or a legal or regulatory
disadvantage, determined by such Lender to be material.  The Borrower hereby
agrees to pay all reasonable out-of-pocket costs and expenses incurred by any
Lender in connection with any such designation or assignment.


(B)                                 IF ANY LENDER REQUESTS COMPENSATION UNDER
SECTION 2.15, OR IF THE BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT OR
INDEMNITY PAYMENT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF
ANY LENDER PURSUANT TO SECTION 2.17, OR IF ANY LENDER DEFAULTS IN ITS OBLIGATION
TO FUND LOANS HEREUNDER, OR IF ANY LENDER FAILS TO CONSENT TO A PROPOSED
AMENDMENT OR WAIVER WHICH IS CONSENTED TO BY THE REQUIRED HOLDERS BUT WHICH
REQUIRES A UNANIMOUS APPROVAL OF ALL LENDERS THEN THE BORROWER MAY, AT ITS SOLE
EXPENSE AND EFFORT, UPON NOTICE TO SUCH LENDER AND THE ADMINISTRATIVE AGENT,
REQUIRE SUCH LENDER TO ASSIGN AND DELEGATE, WITHOUT RECOURSE (IN ACCORDANCE WITH
AND SUBJECT TO THE RESTRICTIONS CONTAINED IN SECTION 9.04), ALL ITS INTERESTS,
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (OTHER THAN ANY OUTSTANDING
COMPETITIVE LOANS HELD BY IT) TO AN ASSIGNEE THAT SHALL ASSUME SUCH OBLIGATIONS
(WHICH ASSIGNEE MAY BE ANOTHER LENDER, IF A LENDER ACCEPTS SUCH ASSIGNMENT);
PROVIDED THAT (I) THE BORROWER SHALL HAVE RECEIVED THE PRIOR WRITTEN CONSENT OF
THE ADMINISTRATIVE AGENT, WHICH CONSENT SHALL NOT UNREASONABLY BE WITHHELD, (II)
SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE OUTSTANDING
PRINCIPAL OF ITS LOANS (OTHER THAN COMPETITIVE LOANS) AND PARTICIPATIONS IN LC
DISBURSEMENTS AND SWINGLINE LOANS, ACCRUED INTEREST THEREON, ACCRUED FEES AND
ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER, FROM THE ASSIGNEE (TO THE EXTENT OF
SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND FEES) OR THE BORROWER (IN
THE CASE OF ALL OTHER AMOUNTS) AND (III) IN THE CASE OF ANY SUCH ASSIGNMENT
RESULTING FROM A CLAIM FOR COMPENSATION UNDER SECTION 2.15 OR PAYMENTS REQUIRED
TO BE MADE PURSUANT TO SECTION 2.17, SUCH ASSIGNMENT WILL RESULT IN A

39


--------------------------------------------------------------------------------



REDUCTION IN SUCH COMPENSATION OR PAYMENTS.  A LENDER SHALL NOT BE REQUIRED TO
MAKE ANY SUCH ASSIGNMENT AND DELEGATION IF, PRIOR THERETO, AS A RESULT OF A
WAIVER BY SUCH LENDER OR OTHERWISE, THE CIRCUMSTANCES ENTITLING THE BORROWER TO
REQUIRE SUCH ASSIGNMENT AND DELEGATION CEASE TO APPLY.


ARTICLE III


REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

SECTION 3.01.  Organization; Powers.  Each of the Borrower and its Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

SECTION 3.02.  Authorization; Enforceability.  The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action.  This Agreement has been duly
executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03.  Governmental Approvals; No Conflicts.  Except as could not
reasonably be expected to result in a Material Adverse Effect, the Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (b) do not violate any
applicable law or regulation or any order of any Governmental Authority in each
case applicable to the Borrower or any of its Subsidiaries, (c) do not violate
or result in a default under any indenture, agreement or other instrument
binding upon the Borrower or any of its Subsidiaries or its assets, or give rise
to a right thereunder to require any payment to be made by the Borrower or any
of its Subsidiaries, and (d) do not result in the creation or imposition of any
Lien on any asset of the Borrower or any of its Subsidiaries.  The Transactions
do not violate the charter, by-laws or other organizational documents of the
Borrower or any of its Subsidiaries.

SECTION 3.04.  Federal Regulations.  No part of the proceeds of any Loans, and
no other extensions of credit hereunder, will be used for “buying” or “carrying”
any “margin stock” within the respective meanings of each of the quoted terms
under Regulation U as now and from time to time hereafter in effect in any
manner that violates the provisions of the Regulations of the Board.  If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.

40


--------------------------------------------------------------------------------


SECTION 3.05.  Financial Condition; No Material Adverse Change.  (a)  The
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows as of and for the
fiscal year ended December 31, 2006, reported on by Deloitte & Touche LLP,
independent public accountants. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and each of its Subsidiaries as of such dates and for such
periods in accordance with GAAP.


(B)                                 SINCE DECEMBER 31, 2006, THERE HAS BEEN NO
MATERIAL ADVERSE CHANGE IN THE BUSINESS, ASSETS, OPERATIONS OR CONDITION
(FINANCIAL OR OTHERWISE) OF THE BORROWER AND ITS SUBSIDIARIES, TAKEN AS A WHOLE.

SECTION 3.06.  Properties.  (a)  Each of the Borrower and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for such defects in title that could
not reasonably be expected to have a Material Adverse Effect, and none of such
property is subject to any Lien except as permitted by Section 6.02.


(B)                                 EACH OF THE BORROWER AND ITS SUBSIDIARIES
OWNS, OR IS LICENSED TO USE, ALL TRADEMARKS, TRADENAMES, COPYRIGHTS, PATENTS AND
OTHER INTELLECTUAL PROPERTY MATERIAL TO ITS BUSINESS, AND THE USE THEREOF BY THE
BORROWER AND ITS SUBSIDIARIES DOES NOT INFRINGE UPON THE RIGHTS OF ANY OTHER
PERSON, EXCEPT FOR ANY SUCH INFRINGEMENTS THAT, INDIVIDUALLY OR IN THE
AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.

SECTION 3.07.  Litigation and Environmental Matters.  (a)  There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve this Agreement or the Transactions.


(B)                                 EXCEPT FOR THE DISCLOSED MATTERS AND EXCEPT
WITH RESPECT TO ANY OTHER MATTERS THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD
NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, NEITHER THE
BORROWER NOR ANY OF ITS SUBSIDIARIES (I) HAS FAILED TO COMPLY WITH ANY
ENVIRONMENTAL LAW OR TO OBTAIN, MAINTAIN OR COMPLY WITH ANY PERMIT, LICENSE OR
OTHER APPROVAL REQUIRED UNDER ANY ENVIRONMENTAL LAW, (II) HAS BECOME SUBJECT TO
ANY ENVIRONMENTAL LIABILITY OR (III) HAS RECEIVED NOTICE OF ANY CLAIM WITH
RESPECT TO ANY ENVIRONMENTAL LIABILITY.


(C)                                  SINCE THE EFFECTIVE DATE, THERE HAS BEEN NO
CHANGE IN THE STATUS OF THE DISCLOSED MATTERS THAT, INDIVIDUALLY OR IN THE
AGGREGATE, HAS RESULTED IN, OR MATERIALLY INCREASED THE LIKELIHOOD OF, A
MATERIAL ADVERSE EFFECT.

SECTION 3.08.  Compliance with Laws and Agreements.  Each of the Borrower and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate,

41


--------------------------------------------------------------------------------


could not reasonably be expected to result in a Material Adverse Effect.  No
Default has occurred and is continuing.

SECTION 3.09.  Significant Subsidiaries.  Except as disclosed to the
Administrative Agent (which shall be furnished by the Administrative Agent to
each Lender) by the Borrower in writing from time to time after the Effective
Date, Schedule 3.09 sets forth the name and jurisdiction of incorporation of
each Significant Subsidiary and, as to each such Significant Subsidiary, the
percentage of each class of stock owned by any party hereto.

SECTION 3.10.  Investment and Holding Company Status, Other Regulations.  The
Borrower is not an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.  The Borrower is not subject to regulation under any Requirement of
Law (other than Regulation X of the Board) that limits its ability to incur
Indebtedness.

SECTION 3.11.  Taxes.  Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.12.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans, in each case by an amount that could reasonably be expected
to result in a Material Adverse Effect.

SECTION 3.13.  Use of Proceeds and Letters of Credit.  The proceeds of the
Revolving Loans and the Competitive Loans shall be used to finance the working
capital needs and general corporate purposes of the Borrower and its
Subsidiaries.  Letters of Credit will be used to further general corporate
purposes of the Borrower and its Subsidiaries.

SECTION 3.14.  No Default.  None of the Borrower or its Subsidiaries is in
default under or with respect to any of its material Contractual Obligations in
any respect that could reasonably be expected to have a Material Adverse Effect.

SECTION 3.15.  Disclosure.  Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information (other
than projected financial information) furnished by or on behalf of the Borrower
to the Lenders in connection

42


--------------------------------------------------------------------------------


with the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains, when taken as a whole
as of each date on which the representation and warranty is made or deemed made,
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.


SECTION 3.16.  INSURANCE LICENSES.  (A)          EACH REGULATED INSURANCE
COMPANY HAS OBTAINED AND MAINTAINS IN FULL FORCE AND EFFECT ALL LICENSES AND
PERMITS FROM ALL REGULATORY AUTHORITIES NECESSARY TO OPERATE IN THE
JURISDICTIONS IN WHICH SUCH REGULATED INSURANCE COMPANY OPERATES, IN EACH CASE
OTHER THAN SUCH LICENSES AND PERMITS THE FAILURE OF WHICH TO OBTAIN OR MAINTAIN,
INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT REASONABLY TO EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


(B)                                 THERE IS (I) NO INSURANCE LICENSE THAT IS
THE SUBJECT OF A PROCEEDING FOR SUSPENSION, REVOCATION OR LIMITATION OR ANY
SIMILAR PROCEEDINGS, (II) NO SUSTAINABLE BASIS FOR SUCH A SUSPENSION, REVOCATION
OR LIMITATION, AND (III) TO THE KNOWLEDGE OF BORROWER, NO SUCH SUSPENSION,
REVOCATION OR LIMITATION THREATENED BY ANY APPLICABLE INSURANCE REGULATORY
AUTHORITY, THAT, IN THE EACH INSTANCE UNDER (I), (II) AND (III) ABOVE, HAS HAD,
OR WOULD REASONABLY BE EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, A MATERIAL ADVERSE EFFECT.  NO REGULATED INSURANCE COMPANY TRANSACTS
ANY INSURANCE BUSINESS, DIRECTLY OR INDIRECTLY, IN ANY JURISDICTION WHERE SUCH
BUSINESS REQUIRES ANY INSURANCE LICENSE OF AN APPLICABLE INSURANCE REGULATORY
AUTHORITY OR SUCH JURISDICTION NOT VALIDLY MAINTAINED BY SUCH REGULATED
INSURANCE COMPANY, EXCEPT TO THE EXTENT THAT THE FAILURE TO SO MAINTAIN HAS NOT
HAD, OR WOULD NOT REASONABLY BE EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, A MATERIAL ADVERSE EFFECT.


ARTICLE IV


CONDITIONS

SECTION 4.01.  Effective Date.  The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(A)                                  THE ADMINISTRATIVE AGENT (OR ITS COUNSEL)
SHALL HAVE RECEIVED FROM EACH PARTY HERETO EITHER (I) A COUNTERPART OF THIS
AGREEMENT SIGNED ON BEHALF OF SUCH PARTY OR (II) WRITTEN EVIDENCE SATISFACTORY
TO THE ADMINISTRATIVE AGENT (WHICH MAY INCLUDE TELECOPY TRANSMISSION OF A SIGNED
SIGNATURE PAGE OF THIS AGREEMENT) THAT SUCH PARTY HAS SIGNED A COUNTERPART OF
THIS AGREEMENT.

(B)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A FAVORABLE WRITTEN OPINION (ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE
LENDERS AND DATED THE EFFECTIVE DATE) OF  FRIED FRANK HARRIS SHRIVER & JACOBSON,
LLP, COUNSEL FOR THE BORROWER, SUBSTANTIALLY IN THE FORM OF EXHIBIT B, AND
COVERING SUCH OTHER MATTERS RELATING TO THE BORROWER, THIS

43


--------------------------------------------------------------------------------


AGREEMENT OR THE TRANSACTIONS AS THE REQUIRED LENDERS SHALL REASONABLY REQUEST. 
THE BORROWER HEREBY REQUESTS SUCH COUNSEL TO DELIVER SUCH OPINION.

(C)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED SUCH DOCUMENTS AND CERTIFICATES AS THE ADMINISTRATIVE AGENT OR ITS
COUNSEL MAY REASONABLY REQUEST RELATING TO THE ORGANIZATION, EXISTENCE AND GOOD
STANDING OF THE BORROWER, THE AUTHORIZATION OF THE TRANSACTIONS AND ANY OTHER
LEGAL MATTERS RELATING TO THE BORROWER, THIS AGREEMENT OR THE TRANSACTIONS, ALL
IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND ITS COUNSEL.

(D)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A CERTIFICATE, DATED THE EFFECTIVE DATE AND SIGNED BY THE PRESIDENT, THE GENERAL
COUNSEL OR A FINANCIAL OFFICER OF THE BORROWER, CONFIRMING COMPLIANCE WITH THE
CONDITIONS SET FORTH IN PARAGRAPHS (A) AND (B) OF SECTION 4.02.

(E)                                  THE EXISTING CREDIT AGREEMENT SHALL HAVE
BEEN TERMINATED.

(F)                                    THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED ALL FEES AND OTHER AMOUNTS DUE AND PAYABLE ON OR PRIOR TO THE EFFECTIVE
DATE, INCLUDING, TO THE EXTENT INVOICED, REIMBURSEMENT OR PAYMENT OF ALL
OUT-OF-POCKET EXPENSES REQUIRED TO BE REIMBURSED OR PAID BY THE BORROWER
HEREUNDER.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 3:00 p.m., New York City time, on April
26, 2007 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).

SECTION 4.02.  Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(A)                                  THE REPRESENTATIONS AND WARRANTIES OF THE
BORROWER SET FORTH IN THIS AGREEMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON AND AS OF THE DATE OF SUCH BORROWING OR THE DATE OF ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF CREDIT, AS APPLICABLE.

(B)                                 AT THE TIME OF AND IMMEDIATELY AFTER GIVING
EFFECT TO SUCH BORROWING OR THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF
SUCH LETTER OF CREDIT, AS APPLICABLE, NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

44


--------------------------------------------------------------------------------



ARTICLE V


AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired, terminated or cash
collateralized and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

SECTION 5.01.  Financial Statements; Ratings Change and Other Information.  The
Borrower will furnish to the Administrative Agent and each Lender:

(A)                                  AS SOON AS AVAILABLE BUT IN ANY EVENT
WITHIN 105 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE BORROWER, ITS AUDITED
CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS OF OPERATIONS, STOCKHOLDERS’
EQUITY AND CASH FLOWS AS OF THE END OF AND FOR SUCH YEAR, SETTING FORTH IN EACH
CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR, ALL REPORTED
ON BY DELOITTE & TOUCHE LLP OR OTHER INDEPENDENT PUBLIC ACCOUNTANTS OF
RECOGNIZED NATIONAL STANDING (WITHOUT A “GOING CONCERN” OR LIKE QUALIFICATION OR
EXCEPTION AND WITHOUT ANY QUALIFICATION OR EXCEPTION AS TO THE SCOPE OF SUCH
AUDIT) TO THE EFFECT THAT SUCH CONSOLIDATED FINANCIAL STATEMENTS PRESENT FAIRLY
IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF
THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED;

(B)                                 AS SOON AS AVAILABLE BUT IN ANY EVENT WITHIN
50 DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL
YEAR OF THE BORROWER, ITS CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS OF
OPERATIONS, STOCKHOLDERS’ EQUITY AND CASH FLOWS AS OF THE END OF AND FOR SUCH
FISCAL QUARTER AND THE THEN ELAPSED PORTION OF THE FISCAL YEAR, SETTING FORTH IN
EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE CORRESPONDING PERIOD OR
PERIODS OF (OR, IN THE CASE OF THE BALANCE SHEET, AS OF THE END OF) THE PREVIOUS
FISCAL YEAR, ALL CERTIFIED BY ONE OF ITS FINANCIAL OFFICERS AS PRESENTING FAIRLY
IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF
THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED, SUBJECT TO NORMAL YEAR-END AUDIT
ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES;

(C)                                  CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL
STATEMENTS UNDER CLAUSE (A) OR (B) ABOVE, A CERTIFICATE OF A FINANCIAL OFFICER
OF THE BORROWER (I) CERTIFYING AS TO WHETHER A DEFAULT HAS OCCURRED AND, IF A
DEFAULT HAS OCCURRED, SPECIFYING THE DETAILS THEREOF AND ANY ACTION TAKEN OR
PROPOSED TO BE TAKEN WITH RESPECT THERETO, (II) SETTING FORTH REASONABLY
DETAILED CALCULATIONS DEMONSTRATING COMPLIANCE WITH SECTIONS 6.06 AND
(III) STATING WHETHER ANY CHANGE IN GAAP OR IN THE APPLICATION THEREOF HAS
OCCURRED SINCE THE DATE OF THE AUDITED FINANCIAL STATEMENTS REFERRED TO IN
SECTION 3.05 AND, IF ANY SUCH CHANGE HAS OCCURRED, SPECIFYING THE EFFECT OF SUCH
CHANGE ON THE FINANCIAL STATEMENTS ACCOMPANYING SUCH CERTIFICATE;

(D)                                 TO THE EXTENT PERMITTED BY THE RULES OF THE
AMERICAN INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS, THE PUBLIC COMPANY
ACCOUNTING OVERSIGHT BOARD OR ANY OTHER ACCOUNTING GOVERNING BODY, CONCURRENTLY
WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER

45


--------------------------------------------------------------------------------


CLAUSE (A) ABOVE, A CERTIFICATE OF THE ACCOUNTING FIRM THAT REPORTED ON SUCH
FINANCIAL STATEMENTS STATING WHETHER THEY OBTAINED KNOWLEDGE DURING THE COURSE
OF THEIR EXAMINATION OF SUCH FINANCIAL STATEMENTS OF ANY DEFAULT UNDER SECTION
6.06 (WHICH CERTIFICATE MAY BE LIMITED TO THE EXTENT REQUIRED BY ACCOUNTING
RULES OR GUIDELINES);

(E)                                  PROMPTLY AFTER THE SAME BECOME PUBLICLY
AVAILABLE, COPIES OF ALL PERIODIC AND OTHER REPORTS, PROXY STATEMENTS AND OTHER
MATERIALS FILED BY THE BORROWER OR ANY SUBSIDIARY WITH THE SEC, OR ANY
GOVERNMENTAL AUTHORITY SUCCEEDING TO ANY OR ALL OF THE FUNCTIONS OF SAID
COMMISSION, OR WITH ANY NATIONAL SECURITIES EXCHANGE, OR DISTRIBUTED BY THE
BORROWER TO ITS SHAREHOLDERS GENERALLY, AS THE CASE MAY BE;

(F)                                    PROMPTLY AFTER S&P SHALL HAVE ANNOUNCED A
CHANGE IN THE FINANCIAL STRENGTH RATING OF ACA FINANCIAL GUARANTY CORPORATION,
WRITTEN NOTICE OF SUCH RATING CHANGE;

(G)                                 PROMPTLY AFTER THE FILING THEREOF, A COPY OF
EACH STATUTORY STATEMENT FILED BY ACA FINANCIAL GUARANTY CORPORATION AND ANY
OTHER MATERIAL REGULATED INSURANCE COMPANY WITH THE APPLICABLE INSURANCE
REGULATORY AUTHORITY IN THE JURISDICTION IN WHICH IT IS DOMICILED;

(H)                                 PROMPTLY FOLLOWING THE DELIVERY OR RECEIPT,
AS THE CASE MAY BE, BY ANY REGULATED INSURANCE COMPANY OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES, COPIES OF (A) EACH MATERIAL EXAMINATION AND/OR AUDIT
REPORT OR OTHER SUBMITTED TO ANY REGULATED INSURANCE COMPANY BY ANY APPLICABLE
INSURANCE REGULATORY AUTHORITY, (B) ALL MATERIAL INFORMATION WHICH THE LENDERS
MAY FROM TIME TO TIME REASONABLY REQUEST WITH RESPECT TO THE NATURE OR STATUS OF
ANY MATERIAL DEFICIENCIES OR VIOLATIONS REFLECTED IN ANY EXAMINATION REPORT OR
OTHER SIMILAR REPORT, AND (C) EACH REGISTRATION, FILING, SUBMISSION, REPORT,
ORDER, DIRECTION, INSTRUCTION, APPROVAL, AUTHORIZATION, LICENSE OR OTHER NOTICE
WHICH ANY BORROWER OR ANY REGULATED INSURANCE COMPANY MAY AT ANY TIME MAKE WITH,
OR RECEIVE FROM, ANY APPLICABLE INSURANCE REGULATORY AUTHORITY THAT COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND

(I)                                     PROMPTLY FOLLOWING ANY REQUEST THEREFOR,
SUCH OTHER INFORMATION REGARDING THE OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL
CONDITION OF THE BORROWER OR ANY SUBSIDIARY, OR COMPLIANCE WITH THE TERMS OF
THIS AGREEMENT, AS THE ADMINISTRATIVE AGENT OR ANY LENDER MAY REASONABLY
REQUEST.

Reports and financial statements required to be delivered by the Borrower
pursuant to paragraphs (a), (b), (e)  and (g) of this Section 5.01 shall be
deemed to have been delivered on the date on which the Borrower posts such
reports, or reports containing such financial statements, on its website on the
Internet at www.aca.com or when such reports, or reports containing such
financial statements are posted on the SEC’s website at www.sec.gov; provided
that the Borrower shall deliver paper copies of the reports and financial
statements referred to in paragraphs (a), (b), (e) and (g) of this Section 5.01
to the Administrative Agent or any Lender who requests it to deliver such paper
copies until written notice to cease delivering paper copies is given by the
Administrative Agent or such Lender.

46


--------------------------------------------------------------------------------


SECTION 5.02.  Notices of Material Events.  The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(A)                                  THE OCCURRENCE OF ANY DEFAULT;

(B)                                 THE FILING OR COMMENCEMENT OF ANY ACTION,
SUIT OR PROCEEDING BY OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY AGAINST
OR AFFECTING THE BORROWER OR ANY AFFILIATE THEREOF THAT COULD REASONABLY BE
EXPECTED TO BE ADVERSELY DETERMINED AND, IF SO ADVERSELY DETERMINED, COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;

(C)                                  THE OCCURRENCE OF ANY ERISA EVENT THAT,
ALONE OR TOGETHER WITH ANY OTHER ERISA EVENTS THAT HAVE OCCURRED, COULD
REASONABLY BE EXPECTED TO RESULT IN LIABILITY OF THE BORROWER AND ITS
SUBSIDIARIES IN AN AGGREGATE AMOUNT NOT TO EXCEED THE THRESHOLD AMOUNT;

(D)                                 PROMPTLY FOLLOWING NOTIFICATION THEREOF FROM
A GOVERNMENTAL AUTHORITY, NOTIFICATION OF THE SUSPENSION, LIMITATION,
TERMINATION OR NON-RENEWAL OF ANY MATERIAL INSURANCE LICENSE, OR THE TAKING OF
ANY OTHER ACTION IN RESPECT OF, ANY INSURANCE LICENSE THAT COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT; AND

(E)                                  ANY OTHER DEVELOPMENT THAT RESULTS IN, OR
COULD REASONABLY BE EXPECTED TO RESULT IN, A MATERIAL ADVERSE EFFECT.

EACH NOTICE DELIVERED UNDER THIS SECTION SHALL BE ACCOMPANIED BY A STATEMENT OF
A FINANCIAL OFFICER OR OTHER EXECUTIVE OFFICER OF THE BORROWER SETTING FORTH THE
DETAILS OF THE EVENT OR DEVELOPMENT REQUIRING SUCH NOTICE AND ANY ACTION TAKEN
OR PROPOSED TO BE TAKEN WITH RESPECT THERETO.

SECTION 5.03.  Existence; Conduct of Business.  The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business, including the maintenance of all permits, licenses and consents as
may be required for the conduct of its business by any state, federal or local
government agency or instrumentality; provided that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 6.03; and provided, further, that the Borrower shall not be required to
preserve any such right, license, permit, privilege or franchise, if its board
of directors shall determine in good faith that the preservation thereof is no
longer desirable in the conduct of the business of the Borrower and its
Subsidiaries, taken as a whole, and that the loss thereof is not materially
disadvantageous to the Lenders.

SECTION 5.04.  Payment of Obligations.  The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP or SAP or both, as the case may be, and (c) the
failure to make

47


--------------------------------------------------------------------------------


payment pending such contest could not reasonably be expected to result in a
Material Adverse Effect.

SECTION 5.05.  Maintenance of Properties; Insurance.  The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, where failure to do so could reasonably be
expected to have a Material Adverse Effect (provided that nothing herein shall
prevent the Borrower or any of its Subsidiaries to dispose of any of their
respective properties so long as such disposition is not prohibited by Section
6.03), and (b) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are prudent for
the business operated by the Borrower.

SECTION 5.06.  Books and Records; Inspection Rights.  The Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities.  The Borrower will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent, upon reasonable prior notice and under guidance of
officers of either Borrower or such Subsidiary, without interruption of business
and, unless an Event of Default shall then exist, at the sole cost and expense
of the Administrative Agent, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested (but, in the absence of an
Event of Default, no more often than twice each year).

SECTION 5.07.  Compliance with Laws.  The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, as well as all of its
material Contractual Obligations, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 5.08.  Compliance with Investment Guidelines. The Borrower will, and
will cause each of its Subsidiaries that is a Regulated Insurance Company to
comply with the investment guidelines established from time to time by the Board
of Directors of the Borrower.

SECTION 5.09.  Financial Strength Rating.   The Borrower will cause ACA
Financial Guaranty Corporation to maintain a minimum financial strength rating
from S&P of A- or better.  If the rating system of S&P (or its successor) shall
change or if it (or its successors) shall cease to be in the business of rating
the financial strength of insurance companies like the Regulated Insurance
Companies, the Borrower and the Lenders shall negotiate in good faith to amend
the references to the specific S&P rating in this Agreement to reflect such
changed rating system or the non-availability of ratings from such agency (it
being understood that any such amendment to such specific ratings shall in no
event be effective without the approval of the Required Lenders).

48


--------------------------------------------------------------------------------



ARTICLE VI


NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired, terminated or cash collateralized and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

SECTION 6.01.  Indebtedness.  The Borrower will not permit any Subsidiary to
create, incur, assume or permit to exist any Indebtedness, except:

(A)                                  INDEBTEDNESS EXISTING ON THE DATE HEREOF
AND SET FORTH IN SCHEDULE 6.01, BUT NOT ANY EXTENSIONS, RENEWALS OR REPLACEMENTS
OF ANY SUCH INDEBTEDNESS, UNLESS SUCH EXTENSION, RENEWAL OR REPLACEMENT DOES NOT
INCREASE THE OUTSTANDING PRINCIPAL AMOUNT THEREOF;

(B)                                 INDEBTEDNESS OF ANY SUBSIDIARY TO THE
BORROWER OR ANY OTHER SUBSIDIARY;

(C)                                  INDEBTEDNESS OF ANY SUBSIDIARY INCURRED TO
FINANCE THE ACQUISITION, CONSTRUCTION OR IMPROVEMENT OF ANY FIXED OR CAPITAL
ASSETS, INCLUDING CAPITAL LEASE OBLIGATIONS AND ANY INDEBTEDNESS ASSUMED IN
CONNECTION WITH THE ACQUISITION OF ANY SUCH ASSETS OR SECURED BY A LIEN ON ANY
SUCH ASSETS PRIOR TO THE ACQUISITION THEREOF, AND EXTENSIONS, RENEWALS AND
REPLACEMENTS OF ANY SUCH INDEBTEDNESS THAT DO NOT INCREASE THE OUTSTANDING
PRINCIPAL AMOUNT THEREOF;

(D)                                 INDEBTEDNESS OF ANY PERSON THAT BECOMES A
SUBSIDIARY AFTER THE DATE HEREOF; PROVIDED THAT SUCH INDEBTEDNESS EXISTS AT THE
TIME SUCH PERSON BECOMES A SUBSIDIARY AND IS NOT CREATED IN CONTEMPLATION OF OR
IN CONNECTION WITH SUCH PERSON BECOMING A SUBSIDIARY;

(E)                                  INDEBTEDNESS OF ANY SUBSIDIARY THAT IS
EXCLUDED FROM “DEBT”, AS DEFINED IN THIS AGREEMENT;

(F)                                    (A) CONTINGENT LIABILITIES IN RESPECT OF
ANY INDEMNIFICATION, ADJUSTMENT OF PURCHASE PRICE, EARN-OUT, NON-COMPETE,
CONSULTING, DEFERRED COMPENSATION AND SIMILAR OBLIGATIONS OF THE BORROWER AND
ITS SUBSIDIARIES INCURRED IN CONNECTION WITH ACQUISITIONS AND DISPOSITIONS OF
ASSETS AND (B) INDEBTEDNESS INCURRED BY THE BORROWER OR ITS SUBSIDIARIES IN
CONNECTION WITH AN ACQUISITION OR DISPOSITION OF ASSETS IN THE NATURE OF
EARN-OUTS OR THE ADJUSTMENT OF THE PURCHASE PRICE OR SIMILAR ADJUSTMENTS;

(G)                                 INDEBTEDNESS OWED TO ANY PERSON PROVIDING
PROPERTY, CASUALTY OR LIABILITY INSURANCE TO THE BORROWER OR ANY SUBSIDIARY OF
THE BORROWER, SO LONG AS SUCH INDEBTEDNESS SHALL NOT BE IN EXCESS OF THE AMOUNT
OF THE UNPAID COST OF, AND SHALL BE INCURRED ONLY TO DEFER THE COST OF, SUCH
INSURANCE FOR THE YEAR IN WHICH SUCH INDEBTEDNESS IS INCURRED AND SUCH
INDEBTEDNESS SHALL BE OUTSTANDING ONLY DURING SUCH YEAR;

49


--------------------------------------------------------------------------------


(H)                                 INDEBTEDNESS ARISING FROM THE HONORING BY A
BANK OR OTHER FINANCIAL INSTITUTION OF A CHECK, DRAFT OR SIMILAR INSTRUMENT
DRAWN AGAINST INSUFFICIENT FUNDS IN THE ORDINARY COURSE OF BUSINESS; PROVIDED
THAT (A) SUCH INDEBTEDNESS (OTHER THAN CREDIT OR PURCHASE CARDS) IS EXTINGUISHED
WITHIN FIVE BUSINESS DAYS OF ITS INCURRENCE AND (B) SUCH INDEBTEDNESS IN RESPECT
OF CREDIT OR PURCHASE CARDS IS EXTINGUISHED WITHIN 60 DAYS FROM ITS INCURRENCE;

(I)                                     INDEBTEDNESS REPRESENTING DEFERRED
COMPENSATION TO EMPLOYEES OF ANY SUBSIDIARY;

(J)                                     INDEBTEDNESS OF ANY SUBSIDIARY AS AN
ACCOUNT PARTY IN RESPECT OF LETTERS OF CREDIT OPENED IN THE ORDINARY COURSE OF
SUCH SUBSIDIARY’S BUSINESS AND OTHER INDEBTEDNESS OF ANY SUBSIDIARY INCURRED IN
THE ORDINARY COURSE OF ITS BUSINESS, PROVIDED THAT ANY SUCH INDEBTEDNESS UNDER
THIS CLAUSE (J) IS NOT THE SUBJECT OF ANY GUARANTEE BY THE BORROWER OR ANY OTHER
SUBSIDIARY AND IS OTHERWISE NON-RECOURSE TO IT;

(K)                                  GUARANTEE BY ANY SUBSIDIARY OF INDEBTEDNESS
OF ANY OTHER SUBSIDIARY PERMITTED UNDER THIS SECTION 6.01 (OTHER THAN UNDER
CLAUSE(E) ABOVE);

(L)                                     INDEBTEDNESS OF ACA FINANCIAL GUARANTY
CORPORATION IN THE FORM OF A GUARANTEE OF THIRD-PARTY INDEBTEDNESS PROVIDED IN
THE ORDINARY COURSE OF ITS BUSINESS;

(M)                               INDEBTEDNESS OF ANY SUBSIDIARY TO THE
CONTINGENT CAPITAL FACILITY TRUST PURSUANT TO THE CONTINGENT OBLIGATIONS IN AN
AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING FOR ALL SUBSIDIARIES NOT TO
EXCEED 20% OF THE ADJUSTED STATUTORY CAPITAL; AND

(N)                                 INDEBTEDNESS OF ANY SUBSIDIARY IN AN
AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING FOR ALL SUBSIDIARIES OF
$10,000,000.

SECTION 6.02.  Liens.  The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(A)                                  PERMITTED ENCUMBRANCES;

(B)                                 ANY LIEN ON ANY PROPERTY OR ASSET OF THE
BORROWER OR ANY SUBSIDIARY EXISTING ON THE DATE HEREOF AND SET FORTH IN
SCHEDULE 6.02; PROVIDED THAT (I) SUCH LIEN SHALL NOT APPLY TO ANY OTHER PROPERTY
OR ASSET OF THE BORROWER OR ANY SUBSIDIARY AND (II) SUCH LIEN SHALL SECURE ONLY
THOSE OBLIGATIONS WHICH IT SECURES ON THE DATE HEREOF;

(C)                                  ANY LIEN EXISTING ON ANY PROPERTY OR ASSET
PRIOR TO THE ACQUISITION THEREOF BY THE BORROWER OR ANY SUBSIDIARY OR EXISTING
ON ANY PROPERTY OR ASSET OF ANY PERSON THAT BECOMES A SUBSIDIARY AFTER THE DATE
HEREOF PRIOR TO THE TIME SUCH PERSON BECOMES A SUBSIDIARY; PROVIDED THAT
(I) SUCH LIEN IS NOT CREATED IN CONTEMPLATION OF OR IN CONNECTION WITH SUCH
ACQUISITION OR SUCH PERSON BECOMING A SUBSIDIARY, AS THE CASE MAY BE, (II) SUCH
LIEN SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSETS OF THE BORROWER OR ANY
SUBSIDIARY AND (III) SUCH LIEN SHALL SECURE ONLY THOSE OBLIGATIONS WHICH IT
SECURES ON THE DATE OF SUCH

50


--------------------------------------------------------------------------------


ACQUISITION OR THE DATE SUCH PERSON BECOMES A SUBSIDIARY, AS THE CASE MAY BE AND
EXTENSIONS, RENEWALS AND REPLACEMENTS THEREOF THAT DO NOT INCREASE THE
OUTSTANDING PRINCIPAL AMOUNT THEREOF;

(D)                                 ANY LIEN ON ANY PROPERTY SECURING
INDEBTEDNESS INCURRED TO FINANCE THE ACQUISITION, CONSTRUCTION OR IMPROVEMENT OF
ANY FIXED OR CAPITAL ASSETS, INCLUDING CAPITAL LEASE OBLIGATIONS AND ANY
INDEBTEDNESS ASSUMED IN CONNECTION WITH THE ACQUISITION OF ANY SUCH ASSETS;
PROVIDED THAT SUCH LIEN (I) APPLIES ONLY TO SUCH ACQUIRED PROPERTY AND (II)
ATTACHES TO SUCH PROPERTY CONCURRENTLY WITH OR WITHIN 180 DAYS AFTER THE
ACQUISITION THEREOF;

(E)                                  LIENS SECURING OBLIGATIONS OWED BY THE
BORROWER TO ANY OF ITS SUBSIDIARIES OR OWED BY ANY SUBSIDIARY OF THE BORROWER TO
THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER, IN EACH CASE SOLELY TO THE
EXTENT THAT SUCH LIENS ARE REQUIRED BY AN APPLICABLE INSURANCE REGULATORY
AUTHORITY FOR SUCH PERSON TO MAINTAIN SUCH OBLIGATIONS;

(F)                                    LIENS CONSISTING OF DEPOSITS MADE BY ANY
REGULATED INSURANCE COMPANY WITH AN APPLICABLE INSURANCE REGULATORY AUTHORITY OR
OTHER STATUTORY LIENS OR LIENS OR CLAIMS IMPOSED OR REQUIRED BY APPLICABLE
INSURANCE LAWS OR REGULATIONS AGAINST THE ASSETS OF ANY REGULATED INSURANCE
COMPANY, IN EACH CASE IN FAVOR OF POLICYHOLDERS OF SUCH REGULATED INSURANCE
COMPANY OR AN APPLICABLE INSURANCE REGULATORY AUTHORITY AND IN THE ORDINARY
COURSE OF SUCH REGULATED INSURANCE COMPANY’S BUSINESS; AND

(G)                                 LIENS (A) ON ASSETS OF VARIABLE INTEREST
ENTITIES GRANTED IN CONNECTION WITH THE PURCHASES OF EQUITY ISSUED IN CONNECTION
WITH, AND THE WAREHOUSING OF ASSETS FOR, COLLATERALIZED DEBT OBLIGATION
TRANSACTIONS STRUCTURED AND MANAGED BY A VARIABLE INTEREST ENTITY IN THE
ORDINARY COURSE OF BUSINESS OF SUCH VARIABLE INTEREST ENTITIES AND (B) ON CASH
AND CASH EQUIVALENTS SECURING SWAP AGREEMENTS ENTERED INTO FOR BONA FIDE RISK
MANAGEMENT PURPOSES AND NOT FOR SPECULATION;

(H)                                 LIENS ON INVESTMENTS AND CASH BALANCES OF
ANY REGULATED INSURANCE COMPANY SECURING OBLIGATIONS OF SUCH REGULATED INSURANCE
COMPANY IN RESPECT OF TRUST ARRANGEMENTS FORMED IN THE ORDINARY COURSE OF
BUSINESS FOR THE BENEFIT OF CEDENTS TO SECURE REINSURANCE RECOVERABLES OWED TO
THEM BY SUCH REGULATED INSURANCE COMPANY;

(I)                                     LIENS ON INVESTMENTS AND CASH BALANCES
OF ANY CREDIT DEFAULT SWAP ENTITY OR REGULATED INSURANCE COMPANY TO SECURE
OBLIGATIONS UNDER OR IN RESPECT OF CREDIT DEFAULT SWAPS, PROVIDED THAT IN THE
CASE OF ANY SUCH CREDIT DEFAULT SWAP ENTITY, SUCH INVESTMENTS AND CASH BALANCES
HAVE BEEN PROVIDED BY A REGULATED INSURANCE COMPANY SUPPORTING ITS OBLIGATIONS
UNDER SUCH CREDIT DEFAULT SWAPS;

(J)                                     LIENS AT THE BORROWER ON INVESTMENTS AND
CASH BALANCES, IN AN AGGREGATE VALUE AT ANY TIME OF NOT MORE THAN $50,000,000,
SECURING CREDIT DEFAULT SWAPS; AND

(K)                                  LIENS NOT OTHERWISE PERMITTED BY THE
FOREGOING CLAUSES OF THIS SECTION 6.02 SECURING INDEBTEDNESS IN AN AGGREGATE
PRINCIPAL OR FACE AMOUNT AT ANY DATE NOT TO EXCEED 5% OF TANGIBLE NET WORTH.

51


--------------------------------------------------------------------------------


SECTION 6.03.  Fundamental Changes; Sales of Assets. (a)  The Borrower will not,
and will not permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) all or substantially all of its assets or any of the capital
stock of ACA Financial Guaranty Corporation, or liquidate or dissolve, except
that, if at the time thereof and immediately after giving effect thereto no
Event of Default shall have occurred and be continuing,

(I)                                     THE BORROWER MAY MERGE INTO OR
CONSOLIDATE WITH ANY OTHER PERSON AND ANY OTHER PERSON MAY MERGE INTO OR
CONSOLIDATE WITH THE BORROWER AND THE BORROWER MAY SELL, TRANSFER, LEASE OR
OTHERWISE DISPOSE OF (IN ONE TRANSACTION OR IN A SERIES OF TRANSACTIONS) ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS TO ANY PERSON, SO LONG AS (A) THE SURVIVING
ENTITY OF SUCH TRANSACTION IS THE BORROWER AND (B) IMMEDIATELY AFTER GIVING
EFFECT THERETO NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING,

(II)                                  ANY SUBSIDIARY MAY MERGE INTO THE BORROWER
IN A TRANSACTION IN WHICH THE BORROWER IS THE SURVIVING CORPORATION,

(III)                               ANY SUBSIDIARY MAY MERGE INTO THE BORROWER
IN A TRANSACTION IN WHICH THE BORROWER IS THE SURVIVING CORPORATION AND MAY
SELL, TRANSFER, LEASE OR OTHERWISE DISPOSE OF ITS ASSETS TO THE BORROWER,

(IV)                              ANY SUBSIDIARY (OTHER THAN A REGULATED
INSURANCE COMPANY) MAY MERGE INTO, CONSOLIDATE WITH, SELL, TRANSFER, LEASE OR
OTHERWISE DISPOSE OF ITS ASSETS TO ANY OTHER SUBSIDIARY OR, SO LONG AS
IMMEDIATELY AFTER GIVING EFFECT THERETO NO EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING, ANY OTHER PERSON, AND ANY OTHER PERSON MAY, SO LONG AS
IMMEDIATELY AFTER GIVING EFFECT THERETO NO EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING, MERGE INTO, CONSOLIDATE WITH, SELL, TRANSFER, LEASE OR
OTHERWISE DISPOSE OF ITS ASSETS TO ANY SUBSIDIARY, IN EACH CASE, IN A
TRANSACTION IN WHICH THE SURVIVING ENTITY IS A SUBSIDIARY (AND IF A REGULATED
INSURANCE COMPANY IS A PARTY TO SUCH A MERGER, THE SURVIVOR ENTITY IS A
REGULATED INSURANCE COMPANY),

(V)                                 ANY SUBSIDIARY THAT IS A REGULATED INSURANCE
COMPANY MAY MERGE INTO, CONSOLIDATE WITH, SELL, TRANSFER, LEASE OR OTHERWISE
DISPOSE OF ITS ASSETS TO ANOTHER SUBSIDIARY THAT IS A REGULATED INSURANCE
COMPANY OR, SO LONG AS IMMEDIATELY AFTER GIVING EFFECT THERETO NO EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING,  TO ANY OTHER PERSON THAT WOULD
HAVE BEEN A REGULATED INSURANCE COMPANY HAD IT BEEN A SUBSIDIARY OF THE
BORROWER, AND, SO LONG AS IMMEDIATELY AFTER GIVING EFFECT THERETO NO EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, ANY SUCH PERSON MAY MERGE INTO,
CONSOLIDATE WITH, SELL, TRANSFER, LEASE OR OTHERWISE DISPOSE OF ITS ASSETS TO
ANY SUBSIDIARY THAT IS A REGULATED INSURANCE COMPANY, AND

(VI)                              ANY SUBSIDIARY MAY LIQUIDATE OR DISSOLVE IF
THE BORROWER DETERMINES IN GOOD FAITH THAT SUCH LIQUIDATION OR DISSOLUTION IS IN
THE BEST INTERESTS OF THE BORROWER AND IS NOT MATERIALLY DISADVANTAGEOUS TO THE
LENDERS.


(B)                                 THE BORROWER WILL NOT, AND WILL NOT PERMIT
ANY OF ITS SUBSIDIARIES TO, ENGAGE TO ANY MATERIAL EXTENT IN ANY BUSINESS OTHER
THAN BUSINESSES OF THE TYPE CONDUCTED BY THE

52


--------------------------------------------------------------------------------



BORROWER AND ITS SUBSIDIARIES ON THE EFFECTIVE DATE AND BUSINESSES REASONABLY
RELATED OR ANCILLARY THERETO OR REPRESENTING A REASONABLE EXTENSION THEREOF.

SECTION 6.04.  Restricted Payments.  The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) the Borrower may declare and
pay dividends with respect to its Equity Interests payable solely in additional
shares of its common stock, (b) Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests, (c) the Borrower may make
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Borrower and its
Subsidiaries, including (whether or not otherwise included therein) repurchases
or other acquisitions for value of Equity Interests of the Borrower held by any
former officer of the Borrower resulting in a net payment to such officer of up
to $2,000,000, (d) the Borrower may make any Restricted Payment in exchange for,
or out of the Net Cash Proceeds of the sale within 90 days of such payment
(other than to a Subsidiary of the Borrower) of, Equity Interests of the
Borrower or from the substantially concurrent cash contribution to the common
equity capital to the Borrower, (e) so long as no Default or Event of Default
shall have occurred and be continuing, the Subsidiaries may pay accrued but
unpaid dividends on any preferred stock issued pursuant to the Contingent
Obligations and (f) so long as no Default or Event of Default shall have
occurred and be continuing, the Borrower may make a Restricted Payment at any
time so long as the aggregate Restricted Payments made by the Borrower under
this clause (f) shall not exceed the sum of (A) 50% of the Consolidated Net
Income of the Borrower and its Subsidiaries for the period (taken as one
accounting period) from the beginning of the first fiscal quarter commencing
after the Effective Date to the end of the Borrower’s most recently ended fiscal
quarter for which internal financial statements are available at the time of
such Restricted Payment (or, if Consolidated Net Income for such period is a
deficit, less 100% of such deficit), plus (B) $15,000,000 in respect of such
fiscal year.

SECTION 6.05.  Transactions with Affiliates.  The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions on terms and conditions not less favorable
taken as a whole to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Borrower and its Subsidiaries not involving any other Affiliate, (c)
any Restricted Payment permitted by Section 6.04, (d) any collateralized debt
obligation transaction, (e) transactions disclosed in the “Certain Relationships
and Related Party Transactions” section in Form S-1 filed by the Borrower with
the SEC that was declared effective on November 9, 2006 and similar sections of
the subsequent filings made or to be made by the Borrower with the SEC, (f) fees
and expenses payable in connection with the transactions contemplated by this
Agreement, (g) payments or loans (or cancellation of loans) to employees or
consultants of the Borrower or any of its Subsidiaries and employment
agreements, stock option plans and other similar arrangements with such
employees or consultants which, in each case, are approved by the Borrower in
good faith, (h) payments of reasonable and customary fees paid to, and
indemnities provided on behalf of, officers, directors, employees or consultants
of the Borrower or any of its Subsidiaries, and (i) transactions with the
Contingent Capital Facility Trust in connection with the formation,

53


--------------------------------------------------------------------------------


administration and maintenance of the Contingent Capital Facility Trust and the
related Contingent Capital Facilities and the issuance of Contingent
Obligations.

SECTION 6.06.  Financial Covenants.


(A)                                  THE BORROWER WILL NOT PERMIT ITS NET WORTH
AT ANY TIME TO BE LESS THAN THE SUM OF (I) $400,000,000, (II) 50% OF CUMULATIVE
CONSOLIDATED NET INCOME FOR EACH FISCAL QUARTER OF THE BORROWER (BEGINNING WITH
THE FISCAL QUARTER ENDING JUNE 30, 2007) FOR WHICH CONSOLIDATED NET INCOME IS
POSITIVE, AND (III) 50% OF THE NET CASH PROCEEDS OF ANY OFFERING BY THE BORROWER
OF COMMON EQUITY CONSUMMATED AFTER THE CLOSING DATE.


(B)                                 THE BORROWER WILL NOT PERMIT ITS LEVERAGE
RATIO TO BE GREATER THAN 35% AT ANY TIME.

SECTION 6.07.  Fiscal Year.   Without the prior written consent of the
Administrative Agent, the Borrower will not permit the fiscal year of the
Borrower to end on a day other than December 31 or change the Borrower’s method
of determining fiscal quarters.


ARTICLE VII


EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(A)                                  THE BORROWER SHALL FAIL TO PAY ANY
PRINCIPAL OF ANY LOAN OR ANY REIMBURSEMENT OBLIGATION IN RESPECT OF ANY LC
DISBURSEMENT WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE, WHETHER AT THE
DUE DATE THEREOF OR AT A DATE FIXED FOR PREPAYMENT THEREOF OR OTHERWISE;

(B)                                 THE BORROWER SHALL FAIL TO PAY ANY INTEREST
ON ANY LOAN OR ANY FEE OR ANY OTHER AMOUNT (OTHER THAN AN AMOUNT REFERRED TO IN
CLAUSE (A) OF THIS ARTICLE) PAYABLE UNDER THIS AGREEMENT, WHEN AND AS THE SAME
SHALL BECOME DUE AND PAYABLE, AND SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR A
PERIOD OF THREE BUSINESS DAYS;

(C)                                  ANY REPRESENTATION OR WARRANTY MADE OR
DEEMED MADE BY OR ON BEHALF OF THE BORROWER IN OR IN CONNECTION WITH THIS
AGREEMENT OR ANY AMENDMENT OR MODIFICATION HEREOF OR WAIVER HEREUNDER, OR IN ANY
REPORT, CERTIFICATE, OR FINANCIAL STATEMENT FURNISHED PURSUANT TO OR IN
CONNECTION WITH THIS AGREEMENT OR ANY AMENDMENT OR MODIFICATION HEREOF OR WAIVER
HEREUNDER, SHALL PROVE TO HAVE BEEN INCORRECT IN ANY MATERIAL RESPECT WHEN MADE
OR DEEMED MADE AND, IF THE CIRCUMSTANCES GIVING RISE TO SUCH FALSE OR MISLEADING
REPRESENTATION OR WARRANTY ARE SUSCEPTIBLE TO BEING CURED IN ALL MATERIAL
RESPECTS, SUCH FALSE OR MISLEADING REPRESENTATION OR WARRANTY SHALL NOT BE CURED
IN ALL MATERIAL RESPECTS FOR FIVE DAYS AFTER THE EARLIER TO OCCUR OF (I) THE
DATE ON WHICH AN OFFICER OF THE BORROWER SHALL OBTAIN KNOWLEDGE THEREOF, OR (II)
THE DATE ON WHICH WRITTEN NOTICE THEREOF SHALL HAVE BEEN GIVEN TO THE BORROWER
BY THE ADMINISTRATIVE AGENT;

54


--------------------------------------------------------------------------------


(D)                                 THE BORROWER SHALL FAIL TO OBSERVE OR
PERFORM ANY COVENANT, CONDITION OR AGREEMENT CONTAINED IN SECTION 5.02, 5.03
(WITH RESPECT TO THE BORROWER’S EXISTENCE) OR 5.09 OR IN ARTICLE VI;

(E)                                  THE BORROWER SHALL FAIL TO OBSERVE OR
PERFORM ANY COVENANT, CONDITION OR AGREEMENT CONTAINED IN THIS AGREEMENT (OTHER
THAN THOSE SPECIFIED IN CLAUSE (A), (B) OR (D) OF THIS ARTICLE), AND SUCH
FAILURE SHALL CONTINUE UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER NOTICE THEREOF
FROM THE ADMINISTRATIVE AGENT TO THE BORROWER (WHICH NOTICE WILL BE GIVEN AT THE
REQUEST OF ANY LENDER);

(F)                                    THE BORROWER OR ANY SUBSIDIARY SHALL FAIL
TO MAKE ANY PAYMENT OF PRINCIPAL OR INTEREST (REGARDLESS OF AMOUNT) IN RESPECT
OF ANY MATERIAL OBLIGATIONS, WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE
(AFTER GIVING EFFECT TO ANY APPLICABLE PERIOD OF GRACE);

(G)                                 ANY EVENT OR CONDITION OCCURS AND CONTINUES
BEYOND ANY APPLICABLE PERIOD OF GRACE THAT RESULTS IN ANY MATERIAL OBLIGATIONS
BECOMING DUE PRIOR TO ITS SCHEDULED MATURITY OR THAT ENABLES OR PERMITS (WITH OR
WITHOUT THE GIVING OF NOTICE, TO THE EXTENT REQUIRED BY THE DOCUMENTS GOVERNING
SUCH MATERIAL OBLIGATIONS) THE HOLDER OR HOLDERS OF ANY MATERIAL OBLIGATIONS OR
ANY TRUSTEE OR AGENT ON ITS OR THEIR BEHALF TO CAUSE ANY MATERIAL OBLIGATIONS TO
BECOME DUE, OR TO REQUIRE THE PREPAYMENT, REPURCHASE, REDEMPTION OR DEFEASANCE
THEREOF, PRIOR TO ITS SCHEDULED MATURITY; PROVIDED THAT THIS CLAUSE (G) SHALL
NOT APPLY TO SECURED INDEBTEDNESS THAT BECOMES DUE AS A RESULT OF THE VOLUNTARY
SALE OR TRANSFER OF THE PROPERTY OR ASSETS SECURING SUCH INDEBTEDNESS;

(H)                                 THE BORROWER OR ANY OF ITS SIGNIFICANT
SUBSIDIARIES SHALL COMMENCE A VOLUNTARY CASE CONCERNING ITSELF UNDER TITLE 11 OF
THE UNITED STATES CODE ENTITLED “BANKRUPTCY,” AS NOW OR HERE­AFTER IN EFFECT, OR
ANY SUCCESSOR THERETO (THE “BANKRUPTCY CODE”); OR AN INVOLUNTARY CASE IS
COM­MENCED AGAINST THE BORROWER OR ANY OF ITS SUBSIDIARIES AND THE PETITION IS
NOT CONTROVERTED WITHIN 10 DAYS, OR IS NOT DISMISSED WITHIN 60 DAYS, AFTER
COMMENCEMENT OF THE CASE; OR A CUSTODIAN (AS DEFINED IN THE BANKRUPTCY CODE) IS
APPOINTED FOR, OR TAKES CHARGE OF, ALL OR SUBSTAN­TIALLY ALL OF THE PROPERTY OF
THE BORROWER OR ANY OF ITS SIGNIFICANT SUBSIDIARIES; OR THE BORROWER OR ANY OF
ITS SIGNIFICANT SUBSIDIARIES COMMENCES (INCLUDING BY WAY OF APPLYING FOR OR
CONSENTING TO THE APPOINT­MENT OF, OR THE TAKING OF POSSESSION BY, A
REHABILITATOR, RECEIVER, CUSTODIAN, TRUSTEE, CONSERV­ATOR OR LIQUIDATOR
(COLLECTIVELY, A “CONSERVATOR”) OF ITSELF OR ALL OR ANY SUBSTANTIAL PORTION OF
ITS PROPERTY) ANY OTHER PROCEEDING UNDER ANY REORGANIZATION, ARRANGEMENT,
ADJUSTMENT OF DEBT, RELIEF OF DEBTORS, DISSOLUTION, INSOLVENCY, LIQUIDATION,
REHABILITATION, SUPERVISION, CONSERVATORSHIP OR SIMILAR LAW OF ANY JURISDICTION
WHETHER NOW OR HEREAFTER IN EFFECT RELATING TO THE BORROWER OR ANY OF ITS
SIGNIFICANT SUBSIDIARIES; OR ANY SUCH PROCEEDING IS COMMENCED AGAINST (A) ANY
REGULATED INSURANCE COMPANY THAT IS A SIGNIFICANT SUBSIDIARY WHICH IS ENGAGED IN
THE BUSINESS OF UNDERWRITING INSURANCE AND/OR REINSURANCE, OR (B) THE BORROWER
OR ANY OF ITS SIGNIFICANT SUBSIDIARIES (OTHER THAN (X) ANY REGULATED INSURANCE
COMPANY DESCRIBED IN THE IMMEDI­ATELY PRECEDING CLAUSE (A)) TO THE EXTENT SUCH
PROCEEDING IS CONSENTED TO BY SUCH PERSON, AND IN THE CASE OF EITHER CLAUSE (A)
OR (B) REMAINS UNDISMISSED FOR A PERIOD OF 60 DAYS; OR THE BORROWER OR ANY OF
ITS SIGNIFICANT SUBSIDIARIES IS ADJUDICATED INSOLVENT OR BANKRUPT; OR ANY ORDER
OF RELIEF OR

55


--------------------------------------------------------------------------------


OTHER ORDER APPROVING ANY SUCH CASE OR PROCEEDING IS ENTERED; OR (A) ANY
REGULATED INSURANCE COMPANY THAT IS A SIGNIFICANT SUBSIDIARY WHICH IS ENGAGED IN
THE BUSINESS OF UNDERWRITING INSURANCE AND/OR REINSURANCE IN THE UNITED STATES
SUFFERS ANY APPOINTMENT OF ANY CONSERVATOR OR THE LIKE FOR IT OR ANY SUBSTANTIAL
PART OF ITS PROPERTY, OR (B) THE BORROWER OR ANY OF ITS SIGNIFICANT SUBSIDIARIES
(OTHER THAN ANY REGULATED INSURANCE COMPANY DESCRIBED IN THE IMMEDIATELY
PRECEDING CLAUSE (A)) SUFFERS ANY APPOINTMENT OF ANY CONSERVATOR OR THE LIKE FOR
IT OR ANY SUBSTANTIAL PART OF ITS PROPERTY WHICH CONTINUES UNDISCHARGED OR
UNSTAYED FOR A PERIOD OF 60 DAYS; OR THE BORROWER OR ANY OF ITS SIGNIFICANT
SUBSIDIARIES MAKES A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR ANY
CORPORATE ACTION IS TAKEN BY THE BORROWER OR ANY OF ITS SIGNIFICANT SUBSIDIARIES
FOR THE PURPOSE OF EFFECTING ANY OF THE FOREGOING;

(I)                                     ONE OR MORE FINAL JUDGMENTS FOR THE
PAYMENT OF MONEY IN AN AGGREGATE AMOUNT (NOT PAID OR FULLY COVERED BY INSURANCE
AS TO WHICH THE RELEVANT INSURANCE COMPANY HAS NOT DENIED COVERAGE) IN EXCESS OF
THE THRESHOLD AMOUNT SHALL BE RENDERED AGAINST THE BORROWER, ANY SIGNIFICANT
SUBSIDIARY OR ANY COMBINATION THEREOF AND THE SAME SHALL REMAIN UNDISCHARGED FOR
A PERIOD OF 60 CONSECUTIVE DAYS DURING WHICH EXECUTION SHALL NOT BE EFFECTIVELY
STAYED, OR ANY ACTION SHALL BE LEGALLY TAKEN BY A JUDGMENT CREDITOR TO ATTACH OR
LEVY UPON ANY ASSETS OF THE BORROWER OR ANY SIGNIFICANT SUBSIDIARY TO ENFORCE
ANY SUCH JUDGMENT; OR

(J)                                     A CHANGE IN CONTROL SHALL OCCUR;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) of this Article), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times:  (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become  due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) of
this Article, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other obligations of the Borrower accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower.


ARTICLE VIII

THE ADMINISTRATIVE AGENT

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions

56


--------------------------------------------------------------------------------


on its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof, together with such actions and powers as are
reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

57


--------------------------------------------------------------------------------


The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor.  If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.  Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.


ARTICLE IX

MISCELLANEOUS

SECTION 9.01.  Notices.  (a)  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Borrower, the Administrative
Agent and the Issuing Bank, and as set forth in an Administrative Questionnaire

58


--------------------------------------------------------------------------------


delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

Borrower:

ACA Capital Holdings, Inc.
140 Broadway
47th Floor
New York, NY
Attention: Treasurer
Telecopy: (212) 375-2100
Telephone: (212) 375-2000

with a copy to:

General Counsel at the same address

 

 

Administrative Agent:

JP Morgan Chase Bank, N.A.
1111 Fannin Street, Floor 10
Houston, Texas 77002
Attention: Loan and Agency Services
Telecopy: (713) 427-6307
Telephone: (713) 750-2377

 

provided that any notice, request or demand to or upon the Administrative Agent,
the Issuing Bank or the Lenders shall not be effective until received.


(B)                                 NOTICES AND OTHER COMMUNICATIONS TO THE
LENDERS HEREUNDER MAY BE DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATIONS
PURSUANT TO PROCEDURES APPROVED BY THE ADMINISTRATIVE AGENT; PROVIDED THAT THE
FOREGOING SHALL NOT APPLY TO NOTICES PURSUANT TO ARTICLE II UNLESS OTHERWISE
AGREED BY THE ADMINISTRATIVE AGENT AND THE APPLICABLE LENDER.  THE
ADMINISTRATIVE AGENT OR THE BORROWER MAY, IN ITS DISCRETION, AGREE TO ACCEPT
NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC COMMUNICATIONS
PURSUANT TO PROCEDURES APPROVED BY IT; PROVIDED THAT APPROVAL OF SUCH PROCEDURES
MAY BE LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.


(C)                                  ANY PARTY HERETO MAY CHANGE ITS ADDRESS OR
TELECOPY NUMBER FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE
OTHER PARTIES HERETO.  ALL NOTICES AND OTHER COMMUNICATIONS GIVEN TO ANY PARTY
HERETO IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED TO
HAVE BEEN GIVEN ON THE DATE OF RECEIPT.

SECTION 9.02.  Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.  Without limiting the generality of the
foregoing, the making of

59


--------------------------------------------------------------------------------


a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether the Administrative Agent, the Issuing Bank or
any Lender may have had notice or knowledge of such Default at the time.


(B)                                 NEITHER THIS AGREEMENT NOR ANY PROVISION
HEREOF MAY BE WAIVED, AMENDED OR MODIFIED EXCEPT PURSUANT TO AN AGREEMENT OR
AGREEMENTS IN WRITING ENTERED INTO BY THE BORROWER AND THE REQUIRED LENDERS OR
BY THE BORROWER AND THE ADMINISTRATIVE AGENT WITH THE CONSENT OF THE REQUIRED
LENDERS; PROVIDED THAT NO SUCH AGREEMENT SHALL (I) INCREASE THE COMMITMENT OF
ANY LENDER WITHOUT THE WRITTEN CONSENT OF SUCH LENDER, (II) REDUCE THE PRINCIPAL
AMOUNT OF ANY LOAN OR LC DISBURSEMENT OR REDUCE THE RATE OF INTEREST THEREON, OR
REDUCE ANY FEES PAYABLE HEREUNDER, WITHOUT THE WRITTEN CONSENT OF EACH LENDER
AFFECTED THEREBY, (III) POSTPONE THE SCHEDULED DATE OF PAYMENT OF THE PRINCIPAL
AMOUNT OF ANY LOAN OR LC DISBURSEMENT, OR ANY INTEREST THEREON, OR ANY FEES
PAYABLE HEREUNDER, OR REDUCE THE AMOUNT OF, WAIVE OR EXCUSE ANY SUCH PAYMENT, OR
POSTPONE THE SCHEDULED DATE OF EXPIRATION OF ANY COMMITMENT, WITHOUT THE WRITTEN
CONSENT OF EACH LENDER AFFECTED THEREBY, (IV) CHANGE SECTION 2.18(B) OR (C) IN A
MANNER THAT WOULD ALTER THE PRO RATA SHARING OF PAYMENTS REQUIRED THEREBY,
WITHOUT THE WRITTEN CONSENT OF EACH LENDER, OR (V) CHANGE ANY OF THE PROVISIONS
OF THIS SECTION OR THE DEFINITION OF “REQUIRED LENDERS” OR ANY OTHER PROVISION
HEREOF SPECIFYING THE NUMBER OR PERCENTAGE OF LENDERS REQUIRED TO WAIVE, AMEND
OR MODIFY ANY RIGHTS HEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT
HEREUNDER, WITHOUT THE  WRITTEN CONSENT OF EACH LENDER; PROVIDED FURTHER THAT NO
SUCH AGREEMENT SHALL AMEND, MODIFY OR OTHERWISE AFFECT THE RIGHTS OR DUTIES OF
THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, THE ISSUING BANK
OR THE SWINGLINE LENDER, AS THE CASE MAY BE.

SECTION 9.03.  Expenses; Indemnity; Damage Waiver.  (a)  The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
Simpson, Thacher & Bartlett LLP for the Administrative Agent, in connection with
the syndication of the credit facilities provided for herein, the preparation
and administration of this Agreement or any amendments, modifications or waivers
of the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable out-of-pocket expenses incurred by the Administrative
Agent, the Issuing Bank or any Lender, including the reasonable fees, charges
and disbursements of any one counsel for the Administrative Agent, the Issuing
Bank or any Lender, in connection with the enforcement or protection of its
rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such reasonable out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans or Letters
of Credit.


(B)                                 THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT, THE ISSUING BANK AND EACH LENDER AND EACH RELATED PARTY OF
ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”)
AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS,
DAMAGES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE REASONABLE FEES,
CHARGES AND DISBURSEMENTS OF ONE COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR
ASSERTED AGAINST ANY INDEMNITEE

60


--------------------------------------------------------------------------------



ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR
DELIVERY OF THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY,
THE PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER
OR THE CONSUMMATION OF THE TRANSACTIONS OR ANY OTHER TRANSACTIONS CONTEMPLATED
HEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREFROM
(INCLUDING ANY REFUSAL BY THE ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A
LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO
NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL
OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY
OWNED OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR ANY
ENVIRONMENTAL LIABILITY OF THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR (IV) ANY
ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO
ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO; PROVIDED THAT (I) SUCH
INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH
LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A
COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE,
(II) EACH INDEMNITEE SHALL GIVE THE BORROWER (X) PROMPT NOTICE OF ANY SUCH
ACTION BROUGHT AGAINST SUCH INDEMNITEE IN CONNECTION WITH A CLAIM FOR WHICH IT
IS ENTITLED TO INDEMNITY UNDER THIS SECTION AND (Y) AN OPPORTUNITY TO CONSULT
FROM TIME TO TIME WITH SUCH INDEMNITEE REGARDING DEFENSIVE MEASURES AND
POTENTIAL SETTLEMENT AND (III) THE BORROWER SHALL NOT BE OBLIGATED TO PAY THE
AMOUNT OF ANY SETTLEMENT ENTERED INTO WITHOUT ITS WRITTEN CONSENT (WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD).


(C)                                  TO THE EXTENT THAT THE BORROWER FAILS TO
PAY ANY AMOUNT REQUIRED TO BE PAID BY IT TO THE ADMINISTRATIVE AGENT, THE
ISSUING BANK OR THE SWINGLINE LENDER UNDER PARAGRAPH (A) OR (B) OF THIS SECTION,
EACH LENDER SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT, THE ISSUING
BANK OR THE SWINGLINE LENDER, AS THE CASE MAY BE, SUCH LENDER’S APPLICABLE
PERCENTAGE (DETERMINED AS OF THE TIME THAT THE APPLICABLE UNREIMBURSED EXPENSE
OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT; PROVIDED THAT THE
UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM, DAMAGE, LIABILITY OR RELATED
EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR ASSERTED AGAINST THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER IN ITS CAPACITY
AS SUCH.


(D)                                 TO THE EXTENT PERMITTED BY APPLICABLE LAW,
THE BORROWER SHALL NOT ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST ANY
INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS, ANY LOAN OR LETTER OF CREDIT
OR THE USE OF THE PROCEEDS THEREOF.


(E)                                  ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE
PAYABLE NOT LATER THAN TEN BUSINESS DAYS AFTER WRITTEN DEMAND THEREFOR.

SECTION 9.04.  Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted

61


--------------------------------------------------------------------------------


assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.


(B)                                 (I)  SUBJECT TO THE CONDITIONS SET FORTH IN
PARAGRAPH (B)(II) BELOW, ANY LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES ALL OR A
PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A
PORTION OF ITS COMMITMENT AND THE LOANS AT THE TIME OWING TO IT) WITH THE PRIOR
WRITTEN CONSENT (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD) OF:

(A)                              the Borrower, provided that no consent of the
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default under clause (a), (b), or
(h) of Article VII has occurred and is continuing, any other assignee; and

(B)                                the Administrative Agent, provided that no
consent of the Administrative Agent shall be required for an assignment of (x)
any Revolving Commitment to an assignee that is a Lender with a Revolving
Commitment immediately prior to giving effect to such assignment; and

(C)                                the Swingline Lender.

(II)                                  ASSIGNMENTS SHALL BE SUBJECT TO THE
FOLLOWING ADDITIONAL CONDITIONS:

(A)                              except in the case of an assignment to a Lender
or an Affiliate of a Lender or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default under clause (a), (b), or (h) of Article VII has occurred and
is continuing;

(B)                                each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement, provided that this clause shall not be
construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of one Class of Commitments
or Loans;

(C)                                the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; and

62


--------------------------------------------------------------------------------


(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(III)                               SUBJECT TO ACCEPTANCE AND RECORDING THEREOF
PURSUANT TO PARAGRAPH (B)(IV) OF THIS SECTION, FROM AND AFTER THE EFFECTIVE DATE
SPECIFIED IN EACH ASSIGNMENT AND ASSUMPTION THE ASSIGNEE THEREUNDER SHALL BE A
PARTY HERETO AND, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND
ASSUMPTION, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT,
AND THE ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST
ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION, BE RELEASED FROM ITS OBLIGATIONS
UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND ASSUMPTION COVERING
ALL OF THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH
LENDER SHALL CEASE TO BE A PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE
BENEFITS OF SECTIONS 2.17 AND 9.03).  ANY ASSIGNMENT OR TRANSFER BY A LENDER OF
RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT COMPLY WITH THIS
SECTION 9.04 SHALL BE TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE BY SUCH
LENDER OF A PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH
PARAGRAPH (C) OF THIS SECTION.

(IV)                              THE ADMINISTRATIVE AGENT, ACTING FOR THIS
PURPOSE AS AN AGENT OF THE BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES A COPY
OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE COMMITMENT OF,
AND PRINCIPAL AMOUNT OF THE LOANS AND LC DISBURSEMENTS OWING TO, EACH LENDER
PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN
THE REGISTER SHALL BE CONCLUSIVE, AND THE BORROWER, THE ADMINISTRATIVE AGENT,
THE ISSUING BANK AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN
THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES
OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE REGISTER SHALL
BE AVAILABLE FOR INSPECTION BY THE BORROWER, THE ISSUING BANK AND ANY LENDER, AT
ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.

(V)                                 UPON ITS RECEIPT OF A DULY COMPLETED
ASSIGNMENT AND ASSUMPTION EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE, THE
ASSIGNEE’S COMPLETED ADMINISTRATIVE QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL
ALREADY BE A LENDER HEREUNDER), THE PROCESSING AND RECORDATION FEE REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION AND ANY WRITTEN CONSENT TO SUCH ASSIGNMENT
REQUIRED BY PARAGRAPH (B) OF THIS SECTION, THE ADMINISTRATIVE AGENT SHALL ACCEPT
SUCH ASSIGNMENT AND ASSUMPTION AND RECORD THE INFORMATION CONTAINED THEREIN IN
THE REGISTER.  NO ASSIGNMENT SHALL BE EFFECTIVE FOR PURPOSES OF THIS AGREEMENT
UNLESS IT HAS BEEN RECORDED IN THE REGISTER AS PROVIDED IN THIS PARAGRAPH.


(C)                                  (I)  ANY LENDER MAY, WITHOUT THE CONSENT OF
THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE
LENDER, SELL PARTICIPATIONS TO ONE OR

63


--------------------------------------------------------------------------------



MORE BANKS OR OTHER ENTITIES (A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH
LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION
OF ITS COMMITMENT AND THE LOANS OWING TO IT); PROVIDED THAT (A) SUCH LENDER’S
OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (B) SUCH LENDER SHALL
REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF
SUCH OBLIGATIONS AND (C) THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING
BANK AND THE OTHER LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH
LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT.  ANY AGREEMENT OR INSTRUMENT PURSUANT TO WHICH A LENDER SELLS SUCH A
PARTICIPATION SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO
ENFORCE THIS AGREEMENT AND TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF
ANY PROVISION OF THIS AGREEMENT; PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY
PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE
TO ANY AMENDMENT, MODIFICATION OR WAIVER DESCRIBED IN THE FIRST PROVISO TO
SECTION 9.02(B) THAT AFFECTS SUCH PARTICIPANT.  SUBJECT TO PARAGRAPH (C)(II) OF
THIS SECTION, THE BORROWER AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE
BENEFITS OF SECTIONS 2.15, 2.16 AND 2.17 TO THE SAME EXTENT AS IF IT WERE A
LENDER AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF
THIS SECTION.  TO THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE
ENTITLED TO THE BENEFITS OF SECTION 9.08 AS THOUGH IT WERE A LENDER, PROVIDED
SUCH PARTICIPANT AGREES TO BE SUBJECT TO SECTION 2.18(C) AS THOUGH IT WERE A
LENDER.

(II)                                  A PARTICIPANT SHALL NOT BE ENTITLED TO
RECEIVE ANY GREATER PAYMENT UNDER SECTION 2.15 OR 2.17 THAN THE APPLICABLE
LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION
SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO SUCH
PARTICIPANT IS MADE WITH THE BORROWER’S PRIOR WRITTEN CONSENT.  SUBJECT TO THE
FOREGOING SENTENCE, A PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE A
LENDER SHALL NOT BE ENTITLED TO THE BENEFITS OF SECTION 2.17 UNLESS THE BORROWER
IS NOTIFIED OF THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT
AGREES, FOR THE BENEFIT OF THE BORROWER, TO COMPLY WITH SECTION 2.17(E) AS
THOUGH IT WERE A LENDER.


(D)                                 ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN
A SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO
SECURE OBLIGATIONS OF SUCH LENDER, INCLUDING WITHOUT LIMITATION ANY PLEDGE OR
ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL RESERVE BANK, AND THIS SECTION
SHALL NOT APPLY TO ANY SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST;
PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST SHALL RELEASE
A LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR
ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.

SECTION 9.05.  Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments  delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.  The provisions of

64


--------------------------------------------------------------------------------


Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

SECTION 9.06.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

SECTION 9.07.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured.  Each Lender exercising its rights of setoff
hereunder shall promptly notify the Borrower of such exercise  The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of Process. 
(a)  This Agreement shall be construed in accordance with and governed by the
law of the State of New York.


(B)                                 EACH PARTY TO THIS AGREEMENT HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL

65


--------------------------------------------------------------------------------



CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.


(C)                                  EACH PARTY TO THIS AGREEMENT HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND
EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION
OR PROCEEDING IN ANY SUCH COURT.


(D)                                 EACH PARTY TO THIS AGREEMENT IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 9.01.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO
THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12.  Confidentiality.


(A)                                  EACH OF THE ADMINISTRATIVE AGENT, THE
ISSUING BANK AND THE LENDERS AGREES TO MAINTAIN THE CONFIDENTIALITY OF THE
INFORMATION (AS DEFINED BELOW), EXCEPT THAT INFORMATION MAY BE DISCLOSED (I) TO
ITS AND ITS AFFILIATES’ DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS, INCLUDING
ACCOUNTANTS, LEGAL COUNSEL AND OTHER ADVISORS (IT BEING UNDERSTOOD THAT THE
PERSONS TO WHOM SUCH DISCLOSURE IS MADE WILL BE INFORMED OF THE CONFIDENTIAL
NATURE OF SUCH INFORMATION AND INSTRUCTED TO KEEP SUCH INFORMATION
CONFIDENTIAL), (II) TO THE EXTENT REQUESTED BY ANY REGULATORY AUTHORITY,
(III) TO THE EXTENT REQUIRED BY APPLICABLE LAWS OR REGULATIONS OR BY ANY
SUBPOENA OR SIMILAR LEGAL PROCESS, (IV) TO ANY OTHER PARTY TO THIS AGREEMENT,
(V) IN CONNECTION WITH THE EXERCISE OF ANY REMEDIES HEREUNDER OR ANY SUIT,
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR THE ENFORCEMENT OF RIGHTS
HEREUNDER, (VI) SUBJECT TO AN AGREEMENT CONTAINING PROVISIONS SUBSTANTIALLY THE
SAME AS THOSE OF THIS SECTION, TO (A) ANY ASSIGNEE OF OR PARTICIPANT IN,

66


--------------------------------------------------------------------------------



OR ANY PROSPECTIVE ASSIGNEE OF OR PARTICIPANT IN, ANY OF ITS RIGHTS OR
OBLIGATIONS UNDER THIS AGREEMENT OR (B) ANY ACTUAL OR PROSPECTIVE COUNTERPARTY
(OR ITS ADVISORS) TO ANY SWAP OR DERIVATIVE TRANSACTION RELATING TO THE BORROWER
AND ITS OBLIGATIONS, (VII) WITH THE CONSENT OF THE BORROWER OR (VIII) TO THE
EXTENT SUCH INFORMATION (A) BECOMES PUBLICLY AVAILABLE OTHER THAN AS A RESULT OF
A BREACH OF THIS SECTION OR (B) BECOMES AVAILABLE TO THE ADMINISTRATIVE AGENT,
THE ISSUING BANK OR ANY LENDER ON A NONCONFIDENTIAL BASIS FROM A SOURCE OTHER
THAN THE BORROWER.  FOR THE PURPOSES OF THIS SECTION, “INFORMATION” MEANS ALL
INFORMATION RECEIVED FROM THE BORROWER RELATING TO THE BORROWER OR ITS BUSINESS,
OTHER THAN ANY SUCH INFORMATION THAT IS AVAILABLE TO THE ADMINISTRATIVE AGENT,
THE ISSUING BANK OR ANY LENDER ON A NONCONFIDENTIAL BASIS PRIOR TO DISCLOSURE BY
THE BORROWER; PROVIDED THAT, IN THE CASE OF INFORMATION RECEIVED FROM THE
BORROWER AFTER THE DATE HEREOF, SUCH INFORMATION IS CLEARLY IDENTIFIED AT THE
TIME OF DELIVERY AS CONFIDENTIAL.  ANY PERSON REQUIRED TO MAINTAIN THE
CONFIDENTIALITY OF INFORMATION AS PROVIDED IN THIS SECTION SHALL BE CONSIDERED
TO HAVE COMPLIED WITH ITS OBLIGATION TO DO SO IF SUCH PERSON HAS EXERCISED THE
SAME DEGREE OF CARE TO MAINTAIN THE CONFIDENTIALITY OF SUCH INFORMATION AS SUCH
PERSON WOULD ACCORD TO ITS OWN CONFIDENTIAL INFORMATION.


(B)                                 EACH LENDER ACKNOWLEDGES THAT INFORMATION
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY IN THE FUTURE INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS AFFILIATES AND THEIR
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.


(C)                                  ALL INFORMATION, INCLUDING REQUESTS FOR
WAIVERS AND AMENDMENTS, FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT
PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE
SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT THE BORROWER AND ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND
THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

SECTION 9.13.  USA Patriot Act.  The Administrative Agent, the Issuing Bank and
each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.  The Borrower shall promptly provide such
information upon request by any Lender.  In connection therewith, each Lender
hereby agrees that the confidentiality provisions set forth in Section 9.12
shall apply to any non-public information provided to it by the Borrower and its
Subsidiaries pursuant to this Section 9.13.

67


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

ACA CAPITAL HOLDINGS, INC.

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., individually
and as Administrative Agent

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 


--------------------------------------------------------------------------------